Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19   PageID.10457   Page 1 of
                                     31




            EXHIBIT B
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19   PageID.10458   Page 2 of
                                     31




                      In The Matter Of:

            Desheila C. Howlett v. City of Warren

                           Gregory Murray

                           January 29, 2018




                                EpEjj
                        Court Reporting and Video
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                                                                                          PageID.10459            Page 3 of
                                     31

                                                                                              Gregory Murray
                                                                                             January 29, 2018

                                                                                                    Page 1                                                                                    Page 3   i

                          IN THE UNITED STATES DISTRICT COURT                                                                       1            ETHAN VINSON P26608
                          FOR THE EASTERN DISTRICT OF MICHIGAN                                                                      2            City ofWarren, City Attorney's Office
                                SOUTHERN DIVISION                                                                                   3            1 City Square, Suite 400
                                                                                                                                    4            Warren, Michigan 48093
             DESHEILA C. HOWLETT,                                                                                                   5            (586)574-4671
                           Plaintiff,                                                                                               6            evinson@cityofwarren.org
                 vs.                    Civil No. 17-11260                                                                          7               Appearing on behalf ofthe Defendants.
                                       Hon. Terence G. Berg                                                                         8                                                                  J
                             Mag. R. Steven Whalen                                                                                  9            MICHAEL J. SHARPE P37633
             CITY OF WARREN; COMMISSIONER                                                                                         10             Law Office of Michael J. Sharpe
             JERE GREEN, acting in his individual                                                                                 11             535 Griswold Street, Suite 1320
             capacity; LT. LAWRENCE GARDNER;                                                                                      12             Detroit,Michigan 48226
             SHAWN JOHNSON; DAWN MCLANE;                                                                                          13             (313)961-3681
             ANWAR KHAN; DARRIN LABIN;                                                                                            14             mjsharpe2003@yahoo.com
             WILLIAM ROSS; KEVIN BARNHILL;                                                                                        15                Appearing on behalf ofGregoryMurray.
             PAUL HOUTOS; SCOTT TAYLOR,                                                                                           16
                           Defendants.                                                                                            17
                                                                                                                                  18
                                                                                                                                  19

                 The Deposition ofGREGORY MURRAY,                                                                                 20
                 Taken at 333 West Fort Street, Suite 1500,                                                                       21
                 Detroit, Michigan,                                                                                               22
                 Commencing at 10:17am,                                                                                           23

                 Monday, January29,2018,                                                                                          24

                 Before Maureen Collier, CSR-7422.                                                                                25



                                                                                                    Page 2                                                                                    Page 4
   1           APPEARANCES                                                                                                          1                        TABLE OF CONTENTS
   2                                                                                                                                2

   3           LEONARD MUNGO P43562                                                                                                  3           WITNESS                        PAGE
   4           The Mungo Law Firm, P.L.C.                                                                                            4           GREGORY MURRAY
   5           333 West Fort Street, Suite 1500                                                                                      5
   6           Detroit, Michigan 48226                                                                                               6           EXAMINATION BY MR MUNGO:                        17
   7           (313)963-0407                                                                                                        7
   8           mungoll6@msn.com                                                                                                      8                           EXHIBITS
   9             Appearing on behalf of the Plaintiff.                                                                               9
 10                                                                                                                               10             EXHIBIT                        PAGE
 11            JAMES R. ACHO P62175                                                                                               11             (Exhibitsattached to transcript)
 12            ELIZABETH RAErOTONNELL P41529                                                                                      12
 13            Qimmings, McClorey, Davis& Acho, P.L.C.                                                                            13             DEPOSITION EXHIBIT 1                     6
 14            17436CollegeParkway                                                                                                14             (January 27,2018 E-mail)
 15            Livonia, Michigan 48152                                                                                            15             DEPOSITION EXHIBIT 2                     6
 16            (734)261-2400                                                                                                      16             (Discipline - Shawn Johnson)
 17            jacho@cmda-law.com                                                                                                 17             DEPOSITION EXHIBIT 3                     6
 18               Appearing on behalf ofthe Defendants.                                                                           18             (Discipline- Barbara Beyer)
 19                                                                                                                               19             DEPOSITION EXHIBIT 4                     6
 20                                                                                                                               20             (General Order No. 17-09)
 21                                                                                                                               21             DEPOSITION EXHIBIT 5                     6
 22                                                                                                                               22             (Affidavit ofGregory A. Murray)
 23                                                                                                                               23             DEPOSITION EXHIBIT 6                     6
 24                                                                                                                               24             (October 24,2017 Letter RE:
 25                                                                                                                               25             Resignation Consideration)
•EXKBDCK   4~««t»—— ii—    i<_>M^..J.J>.^j...>w»<U.I^,mjJ*l,ll|' j\j ||||,jt>^..,Ui..J,.JVMI^HU-BHi.ii.,ll'L,'1l!i tWllliJWitiiil'iiiiii'iiial


                                                                                                                                                                        1    (Pages 1 to 4)
                                                           Carroll Court Reporting and Video
                                                                                                     586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                PageID.10460              Page 4 of
                                     31

                                              Gregory Murray
                                             January 29, 2018

                                                   Page 5                                                            Page 7

 1   DEPOSITION EXHIBIT 7                     54              l       having firstbeen duly sworn to testify to the truth,
 2   (Agreement and Order)                                    2       the whole truth and nothing but the truth, was
 3                                                            3       examined and testified as follows:
     DEPOSITION EXHIBIT 8                    105
 4   (General OrderNo. 03-01)                                 4             MR.MUNGO: Let the record reflect that we
 5                                                            5       areheretoday for a depositionthat has been duly
 6                                                            6       noticed for the case of DeSheila Howlett versus the
 7                                                            7       City ofWarren, Commissioner Jere Green,and several
 8                                                            8       other defendants, Case Number 17-11260v, currently
 9                                                            9       pending beforeJudgeBerg,TerenceBerg,Federal
10                                                           10       Court, Eastern District. And the deponenttoday is
11                                                           11       Mr.Gregory Murray, former diversity coordinator for
12                                                           12       the City ofWarren.
13                                                           13              I think there is some housekeeping items
14                                                           14       thatopposing counsel, Mr. Acho, aswell as myself~
15                                                           15       did I do that right? Acho? Acho?
16                                                           16              MR. ACHO: Doesn't matter. Acho. Thanks.
17                                                           17             MR.MUNGO: Okay. Both want to put on the
18                                                           18       recordrelative to the deposition today.
19                                                           19              I want the record to reflect mat on the -
20                                                           20       this deposition was noticedup - do you have a copy
21                                                           21       ofthat,please? Is mat your deposition notice?
22                                                           22              This deposition was —noticewas sentout
23                                                           23       on —served uponopposing counsel on January 18th of
24                                                           24       thisyear. Todayisthe29thofJanuary. Thatisthe
25                                                           25       notice ofthe deposition thatwe're currently sitting

                                                   Page 6                                                                Page 8

 1   Detroit, Michigan                                        1       for for Mr. Gregory Murray.
 2   Monday, January29,2018                                   2              And on Saturday,Januarythe 27th, I
 3   10:17 a.m.                                               3       receivedan e-mail from opposingcounsel, Mr. James
 4                                                            4       Acho,indicating thatI, counsel for Ms. Howlett, lead
 5            MARKED FOR IDENTMCATION                         5       counsel for Ms. Howlett, spokewith a KathyMiller,
 6            DEPOSITION EXHIBIT 1                                6   who was a one-timeemployee, policeofficer employee
 7            (January 27,2018 E-mail)                        7       withthe CityofWarren Police Department, whohad
 8            MARKED FOR IDENTIFICATION:                      8       retiredsome - in excess of four, five years ago.
 9            DEPOSITION EXHIBIT 2                                9   And in opposing counsel's e-mail, he indicates or
10            (Discipline- Shawn Johnson)                    10       makes statements that are actuallynot accurate
11            MARKED FOR IDENTIFICATION:                     11       relative to my conversation, the conversation that I
12            DEPOSITION EXHIBIT 3                           12       had with Ms. Kathy Miller.
13            (Discipline - Barbara Beyer)                   13            It shouldbe important to notethat, first,
14            MARKED FOR IDENTinCATION:                      14       thatKathyMiller wasandatthe timethatshe did
15            DEPOSITION EXHIBIT 4                           15       so-
16            (General Order No. 17-09)                      16             MR. ACHO: Counsel, we're here for the
17            MARKED FOR IDENTIFICATION:                     17       depositionofGregMurray.
18            DEPOSITION EXHIBIT 5                           18              MS. RAE-O'DONNELL: Yeah.
19            (Affidavit ofGregory A. Murray)                19             MR. ACHO: I dont know why you're rambling
20            MARKED FOR IDENTIHCATION:                      20       on about Kathy Miller. You can addressthat e-mail
21            DEPOSITION EXHIBIT 6                           21       another time. We're here about Greg Murray. You can
22            (October 24,2017 Letter                        22       discuss what I told you about Mr. Murray in my e-mail,
23            RE: Resignation Consideration)                 23       but we're not here about Kathy Miller.
24               GREGORY MURRAY,                             24              MR. MUNGO: Okay. All right. Thafs duly
25     was thereupon called as a witness herein, and after   25       noted for the record. So I'm going to continue to


                                                                                               2 (Pages 5 to 8)
                             Carroll Court Reporting and Video
                                                   586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                     PageID.10461                 Page 5 of
                                     31

                                                     Gregory Murray
                                                    January 29, 2018

                                                        Page 9                                                              Page 11
 1    make my record.                                             l               MR. ACHO: All right
 2          That I had conversations - represented by             2              MR. MUNGO: And I will go through,I will
 3    opposingcounselmat I had conversations with                 3       go throughthe city attorney as it relatesto any
 4    Ms. Miller.                                                 4       matters pertaining to the pending lawsuit
 5            MR. ACHO: Conversation. One.                        5              MR. ACHO: Fair enough. That is not what
 6            MR. MUNGO: A conversation with Ms. Miller.          6       was relayedto me, but thafs fine.
 7    Okay. Is that right? Let me double-check. It               7               MR. MUNGO: That is exactlywhat occurred.
 8    says-                                                       8              MR. ACHO: All right
 9            MR.ACHO: I wrote it I'm telling you                 9               MR. MUNGO: And it should be noted for the
10    if s right                                                 10       record that Ms. Millerwas the retiredpoliceofficer,
11            MR. MUNGO: In fact, I'm going to make this         11       retiredat the time, that actuallyreportedthe sexual
12    an exhibit to this depositiontoday becauseit has a         12       harassment and assaultupon Ms. Howlett by Shawn
13    referenceto Mr. Murrayas well. But it indicated            13       Johnson; that was confirmed in terms ofhis commission
14    that I had called Kathy Miller by phone and that I         14       and violation ofMs. Howletf s civil rights, and he
15    spokewith her,andsheadvisedmat she is an                   15       was - and he was disciplined.
16    employee ofthe City; as such is not comfortable            16              MR. ACHO: I have to objectto this entire
17    speakingwith me. But thafs not true. She never,            17       soliloquy. Ifs completely irrelevant to the
18    ever said mat                                              18       deposition of Mr.Murray, which is ourstated purpose
19            MR ACHO:. We can ask her at her                    19       heretoday.
20    deposition.                                                20               MR. MUNGO: So it should be - there should
21           MR. MUNGO: His e-mail goes on to state              21       be no question thatuponmy discovery thatMs. Miller
22    that you continueto ask her questionson the phone,         22       was stillanemployee ofthe City of Detroit, I —
23    questionsofa probingnature. Ms. Milleris                   23       withtheCityof Warren, I terminated my conversation
24    represented by my office andis a CityofWarren              24       with her and have not contacted her since. So counsel
25    employee. And aftershe advisedyou of such,you              25       did not need to tell me not to contact her.


                                                      Page 10                                                                Page 12
 l    should have terminated the conversation. Please do          l               MR. ACHO: Thafs your position.
 2    not attemptto contacther again.                             2               MR. MUNGO: I do my homeworkvery, very
 3            And I just want to make the recordclear             3       well.
 4    that Ms. Miller, as far as we knew here in my office,       4               MR. ACHO: Thafs your position.
 5    was retired fromthe policedepartment And she did            5             MR. MUNGO: And I know what contact I am to
 6    retire fromthe policedepartment                             6       make and what contact I'm not to make.
 7            MR. ACHO: Counsel,why areyou doingthis              7               MR. ACHO: Okay. Fair enough. Can we move
 8    now? Send me a letterin response. This hasnothing           8       on?
 9    to do with mis deposition. Why dont you talk about              9           MR. MUNGO: So now, the second partof
10    everybodyelse in the city rightnow? It doesn't             10       opposing counsel's e-mail related to Mr. Murray, where
11    matter. This is about Mr. Murray.                          11       he indicatedthat Mr. Murraywas the former director
12           MR. MUNGO: Okay, Counsel. And thafs                 12       ofdiversity —andthis will be attached as an
13    duly-                                                      13       exhibitto this deposition, ExhibitNumber 1.
14           MR. ACHO: Send me a letter in responseto            14               And as such, even though he is an
15    that                                                       15       ex-employee, youtechnically - andthis is opposing
16           MR. MUNGO: Duly noted for the record. And           16       counsel writing, Mr. Acho,to me in ane-mail - you
17    actually the way the conversation took coursewas that      17       technically are ethically precluded from speaking with
18    I had conversations with her, and at the end ofthat        18       him.
19    conversation, she indicated that she was now working       19              At this pointthatmilk is outofthe
20    for some sort ofcommittee or commission -                  20       bottle. I know you havespokenwith him andhis
21            MR. ACHO: Commission.                              21       deposition is Monday. I will adviseyou, however,
22            MR. MUNGO: -for the City. And that ~               22       mat I will be placingan objectionon the recordat
23    and I told her at that time that since she's still an      23       the startofthe deposition. And my objectionis
24    employee ofthe City, that we probably should cease         24       twofold: One, the communicationthat went on with you
25    this discussion.                                           25       and Mr. Murrayis out ofbounds. Some ofwhat
                                                                                                       -ir»im«mr-»T»m>Tii» K iwmianlnrl


                                                                                                  3 (Pages 9 to 12)
                                Carroll Court Reporting and Video
                                                         586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                 PageID.10462              Page 6 of
                                     31

                                                  Gregory Murray
                                                 January 29, 2018

                                                   Page 13                                                           Page 15   i
 1    Mr. Murraywill testify to may well be privileged         l     considering Mr. Murray did not know DeSheila Howlett, (
2     and/orsubjectto covenantofnondisclosure.                2      nor have any dealings with DeSheila Howlett or the    ]
3            Moreoverand more importantly,his                  3     policedepartment at large.
 4    testimony is irrelevantand not reasonably calculated     4            Finally, we would placean objection on the
 5    to lead to discoverable evidence. Mr. Murray did not     5     record that Mr. Murray may havesigneda nondisclosure      ,
 6    even know DeSheila Howlett, much less have any           6     document in his contract when he became an employee       j
 7    decision-makingauthorityregarding her employment        7      with the City ofWarren, which would further preclude      i
 8    As such, this will be subject to a motion to strike,     8     testimony today.                                          |
 9    motion in limine. I will be placing said objection on    9            For the reasons set forth, so that I don't         i
10    the record at the outset.                               10     have to continually object during your deposition and     j
11           And Counsel, you'recertainly entitled to         11     throw you off track orbedisruptive, I'm placing a         !
12    do so. And it should be noted —                         12     standing objection as to all three objections that        j
13           MR. ACHO: Well, you just read it for me.         13     I've stated. And they will be preserved throughout
14    But I will again.                                       14     the entiretyofthis deposition, andwe will move to
15           MR. MUNGO: Well, as I said, this is going        15     strike the testimony and file amotion in limine           1
16    to be an exhibit.                                       16     accordingly. Thank you.                                   !
17           MR. ACHO: You realize as a former                17           MR. MUNGO: Okay. Now, first I want to
18    director, you are not supposedto talk to him. So        18     make it clearthat - and Mr. Murray is here today,
19    there'snothing inaccurate about what I said. But        19     andhe has his attorney, his counselrepresentation.
20    again, that milk is out ofthe bottle. I do object -     20     AttorneyMichaelSharpe is present as well.
21            MR. MUNGO: Well, we disagree on that,           21            And I want to ask Mr. Murray. Mr. Murray,
22    Counsel.                                                22     haveyouhadanyconversations withme pertaining to
23           MR. ACHO: Send a letter in response, but         23     any- anddisclosing any conversations thatyou've
24    I'd like to-                                            24     hadwith any city attorneys forthe City ofWarren?
25           MR. MUNGO: Well.no-                              25            THE WITNESS: No.


                                                    Page 14                                                          Page 16
 1           MR ACHO: I didnt ask you to readmy                1            MR MUNGO: All right Makethatclear.
 2    letterto you into the record. I said I want to place     2     And men of course Mr. - Mr. Acho.
 3    an objectionon the record.                               3            MR ACHO: Yes, sir.
 4           MR MUNGO: Okay. And thafs fine.                   4          MR MUNGO: By the way, you indicated that
 5           MR. ACHO: Your entire last 15 minutes has         5     Mr. Murray had signed a nondisclosure document with
 6    been a waste of our time and irrelevant So I am          6     the City ofWarren?
 7    goingto place anobjection now on the record.             7            MR ACHO: Sir, I'm not goingto discuss
 8          MR MUNGO: Ail right                                8     anything further withyou. I placed my objection on
 9            MR. ACHO: My father Ron Acho is also             9     the record. You and I can talk offthe record after
10    counselon this case representing the City ofWarren      10     the deposition. Lefs move forward withthe dep,
11    andallthe employees in DeSheilaHowletfs case. He        11     please. I dont want to have discussions onthe
12    hasspokenat lengthto Mr. Murray. Ethan Vinson,          12     record with you.
13    city attorneyforthe City ofWarren, has also spoken      13            MR MUNGO: Well, Counsel,the only problem
14    at length to Mr. Murray. As a result, the subject of    14     with that,in due regard forthe court rulesandthe
15    those conversations is subject to attorney-client       15     law, ifMr. Murray is undersome kind ofcontractual
16    privilege.                                              16     obligationbased on a signed document that you've
17           The City ofWarren does not waive its             17     represented underoathheretoday- well, you're not
18    privilegein any form or fashion relatedto               18     underoath,but on the recordheretoday that he
19    communications with Mr. Murray regardingthe City of     19     signed obligating him notto testify heretoday,I
20    Warrenand/orDeSheilaHowlett specifically. As such,      20     think his attorney is entitledto take a look atthat
21    Mr. Murray is precluded from testifying regarding       21     and advise him accordingly.
22    anything involving DeSheila Howlett                     22            MR. ACHO: Are you giving Mr. Sharpe
23            Having said that, should Mr. Murray decide      23     advice? Because Mr. Sharpe's agood lawyer on his              j
24    to testify regarding DeSheila Howlett and the City of   24     own, Number 1;and Number 2, you made no requestto
25    Warren, we would object on the basis ofrelevance        25     such document; Number 3,1 have not seen such                  ;


                                                                                           4 (Pages 13 to 16)
                                  Carroll Court Reporting and Video
                                                      586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                         PageID.10463             Page 7 of
                                     31

                                                        Gregory Murray
                                                       January 29, 2018

                                                        Page 17                                                               Page 19
 i     document                                                    1        record?
 2            MR. MUNGO: Okay.                                     2   A. Yes. Approximately 17 years.
 3            MR. ACHO: I'm preservingmy objection.                3
                                                                       Q. 17years. You'vebeeninvolved in —
 4     Move forward.                                               4   A. In Macomb County alone 17 years.
 5           MR. MUNGO: That answers my question.                  5
                                                                       Q. In working in the area of—
 6     Okay. Very good.                                            6   A. Working in the area of diversity and inclusion, hiring
 7           MR. SHARPE: Used the word may.                        7     practices, racism, discrimination, et cetera.
 8           MR. ACHO: Appreciate it                               8
                                                                       Q, Okay. Verygood. Andsir, for the record, whatis
 9           MR. MUNGO: With that done, we're going to             9     your race?
10     proceed.                                                   10   A.    I'm African American.
11                   EXAMINATION                                  11
                                                                       Q. And your gender.
12   BY MR. MUNGO:                                                12   A.    Male.
13   Q. So Mr. Murray,could you state and spell for the           13
                                                                       Q, Male. Okay. So do youhave anyadditional
14     recordyour full legal name,please.                         14     information, anecdotal experiences withregardto your
15   A. Gregory Allen Murray. G-R-E-G-O-R-Y, A-L-L-E-N,           15     work withdiversityand inclusionin dealingwith
16     M-U-R-R-A-Y.                                               16     racismandemployment and discriminatory practicesin
17   Q. Thank you, sir. And Mr. Murray, I want to start out       17        citygovernment or in anyothercapacity thatyou'd
18     just witha littlebackground information with regard        18        like to add to the record?
19     to you, sir, your educationand your profession as a        19   A.    It's primarily focused within MacombCounty. I have a
20     professional. Couldyou provide thatfor us,sir,for          20        backgroundas a journalist I'm a published editorial
21     the record.                                                21        columnist, a former military journalist, having been
22   A. Actually, I've been involved in several professions,      22        trained formally in the United States Air Forcewhere
23     but my most recent one as advocacy for diversity,          23        I was the editor of the newspaper in Nellis Air Force
24      particularlywithin Macomb County Government and           24        Base in Las Vegas, Nevada.
25      Macomb County proper.                                     25               And I advocated for people of color when I


                                                        Page 18                                                               Page 20
 1
     Q. Okay.                                                      l        was employedwith Cable Atlanta. I founded an
 2   A. I am the former first vice president of the Macomb         2        organization called Minorities in Cableto help
 3     County NAACP. I am also the former project manager          3        facilitate inclusion of minorities in the cable
 4      for the Macomb County Ministry Alliance, which is a        4        industry. And I was alsothe former presidentof the
 5     multi-denominational faith-based advocacy organization      5        National Association of Black Journalists, the Atlanta
 6     located in Macomb County.                                   6        Chapter, which was an advocacy-related position as
 7             I am a former school board president of the         7        well.
 8     Mt Clemens Community School District I have been            8   Q. Okay. Now,whatperiod of timedidthatoccur, sir?
 9      involved and helped to bring about a federal mediation     9   A. That was 1980through '81. There is something that I
10      regardingdiversity with the Department ofJustice and      10        omitted. I worked in January of 2016 to help
11     the City of Mt Clemens over diversity-related issues.      11        facilitate diversity training for Macomb County proper
12   Q. Okay.                                                     12         for its department heads,deputy department heads,
13   A. I worked with - advocated for and worked with the         13         supervisors, et cetera.
14      Macomb County Board ofCommissioners, particularly         14                  It was an eight-daydiversitytraining, at
15      under the leadership of Nancy White, to address issues    15         which I consulted with the County of Macomb and its
16      related to diversity, hiring practices, et cetera,        16         human resource director on the structure of the
17     which resulted in the County revising their hiring         17     training to be conducted and participated during that
18     practices towards the end of 2003.                         18     entire eight-day period.
19            And so as it relates to diversity, I've             19   Q. Thank you, sir. And men if anything else comes to
20     been very much involved in researching and addressing,     20     your recollection, you can stop me,and we can add
21     articulating and negotiating around issues of              21         that as well.
22     inclusion and diversity. I also have —                     22    A. All right
23   Q. So how manyyears-I apologizefor interruptingyou.          23    Q. Haveyou eversigned any nondisclosure agreements with
24     But can you associatethose differentexperiences,           24      the City of Warren?
25      sir, and projectswith a periodof timefor the              25   A. No.



                                                                                                    5    (Pages 17 to 20)
                                  Carroll Court Reporting and Video
                                                         586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                         PageID.10464              Page 8 of
                                     31

                                                     Gregory Murray
                                                    January 29, 2018

                                                      Page 21                                                              Page 23
 i   Q. Did you ever sign a contract with the City of Warren      1   A.    2017.
2      for the work that you did there as the diversity          2
                                                                      Q- 2017. And while you were there —well, first ofall,
 3        coordinator?                                            3        let me strike that
 4   A. I signed an appointment letter, some other documents      4              Let me ask you this: You're no longer
 5     regarding internet usage, things of that nature but -      5        employed as diversity directorfor the City of Warren.
 6     yeah.                                                      6   A.    That's correct I'm no longer employed as the
 7   Q. Okay. In fact can you tell us about your employment       7     diversity coordinator.
 8     with the City of Warren as the diversity coordinator.      8
                                                                      Q. Were you terminated, sir?
 9        How did that come about?                                9   A. I believe so, yes.
10   A. An associate of mine brought to my attention the         10
                                                                      Q. You believe. Okay. Did you at any point in time
11      posting for the diversity coordinator for the City of    11     offer to resign?
                                                                 12   A. Yes, I did.
12     Warren. I read it, saw what I thought were
13     deficiencies in it, relayed that to the person who        13
                                                                      Q- And did you put your offerto resignin writing?
14      brought it to my attention. He referred me to the        14   A.    Yes, I did.
15        human resource director, who was Phil Easter.          15
                                                                      Q. And soeventhoughyou havea resignation letter, your
16             I knew Mr. Easter during my service as            16        testimony heretodayismat you wereterminated.
                                                                 17
17        president ofthe Board of Education for the Mt               A.    Yes.
18        Clemens School District I contacted Mr. Easter and     18
                                                                      Q. And why do yourepresent thatyouwereterminated even
19        shared my assessment of the job description as         19        though you had previously written a letterof
20        written. We had several different conversations of     20        resignation?
21        which we talked about what would make a very strong    21   A.    The mayor rejectedmy letter of resignation, asked me
22        diversity coordinator.                                 22        to stay on; that was on or about November 9th, because
23              He called me one day after several               23        November 10th was the date in my resignation letter as
24        conversations and asked me to accompany him to a       24        would be my last day if he could not demonstrate a
25        meetingwith the mayor so that I might articulatewhy    25        recommitment to diversity.


                                                      Page 22                                                              Page 24

 1        those revisions might be proper.                        l             So he rejected my resignation letter on
 2   Q.    Revisions to what sir?                                 2        November 9th, thereabouts, November 9th. And I
 3   A.    To the job description as posted.                      3        considered that matter closed. However, on December
 4   Q.    Which was?                                             4        8th, he called me in and indicated that he was
 5   A.    For the diversity coordinator.                         5        releasing me. And I went backto my officeandthat
                                                                  6        was it
 6   Q.    Thank you.
 7   A.    Uh-huh. And I never applied for the job, was not       7   Q. So whydo you believe that he released youor
 8        interested in the job. I was retired.                   8        terminated you?
 9               Went to the meeting, shared what my              9   A. I believe he released me because of the
10        observations were relative to the job description of   10        recommendations that I made to bring about diversity
11        the diversity coordinator. And at the end of this —    11        within the City ofWarren. I believe he released me
12     it was nearly 90 minutes —the mayor offered me the        12        because I refused to receive, purchase, sell, tickets
13     job, and I turned it down. I rejected it                  13        to his fundraiser; and that enraged him. I believe
14   Q. Whydid you rejectit?                                     14     that - for the purposes of not having someonewalking
15   A. Well, because I was retired, having fun with my          15     around,an appointee who refusedto do that type of
16      grandbabies, et cetera, et cetera.                       16     bidding, that he releasedme.
17            But then the mayor shared with me some of          17   Q. Okay. Sojust to make sureI have yourtestimony
18        the things he would do to demonstrate his commitment   18     clear, you believe it wasa combination or oneof the
19        to diversity, asked me to go home and think about it   19        other - his resistanceof you doing the diversity
20               I went home, talked to the boss, talked to      20        workoryourresistance to sellingtickets anddoing
21        my wife about it, and then I decided to take the       21        otherpolitical thingsfor the mayor?
22        challenge on. Called him back, let him know that I     22   A. It was a combination.
23        would accept the position. And I started on January    23   Q. It was a combination.
24        6th.                                                   24   A. It was a combination of not fully being committed to
25   O. Of?                                                      25        diversity and my pressing him to do that, and also the
                                                                                                                               ^-—"*—*•"»«~~i



                                                                                                  6 (Pages 21 to 24)
                                     Carroll Court Reporting and Video
                                                         586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                       PageID.10465                Page 9 of
                                     31

                                                   Gregory Murray
                                                  January 29, 2018

                                                    Page 25                                                                 Page 27
 i     fundraising activity.                                     l         diversity coordinator.
 2   Q. So Mr. Murray, for the record, could you provide us      2       Q. Okay. Mr. Murray, at any pointin time prior to your
 3     with some ofthe incidents and events that led up to       3         hiringin as diversitycoordinator forthe City of
 4     your being terminatedby Mayor Fouts as diversity          4         Warrenor any time thereafter, was it ever represented
 5     coordinator for the City ofWarrenthat was based on        5         to you, sir,thatyourjob wouldvary from onetask to
 6     his refusal or resistance to your doing diversity         6         another andthat you may be askedto do things
 7     work?                                                     7         completely unrelated to the purpose forwhich you were
 8              MR ACHO: Before he answers, I just want          8         hired,thatis, diversitycoordinator?
 9     to place anobjection onthe record asto youruse of         9       A. No, no.
10     the word terminated.                                     10       Q. Okay. And so you hadexpectations thatyourjob would
11           It is our position that                            11         be strictly focused on diversity; is thatcorrect?
12     Mr. Murrayresigned. Mr. Murray can testify to            12       A. Yeah, that's correct
13     whateverhe wants, but I would requestthat you do not     13       Q. Okay. And ftturnedout notto be whatactually
14     use the word terminated. The record will reflect         14         transpired withregard tothemayor's expectations of
15      otherwise.                                              15         you?
16             MR MUNGO: And I would requestthat you            16       A. Yes, that's correct
17      don't request that.                                     17       Q. So youtendered thisletter of resignation. And I
18              MR. ACHO: Please continue.                      18         wantto takeyoubackto yourtestimony where you
19   BY MR MUNGO:                                               19         indicated mat you had,I believeyou hada
20   Q. Go ahead.                                               20         conversation with the mayor, andhe rejected the
21   A. The mayor came into my office on at least three         21         letter whenyou presented it to him, yourletter of
22      occasions and shared with me that I would have to put   22         resignation. And youcontinued to workinthe
23      diversity on the back burner until after the 2019       23         capacity of a diversity coordinator orin some other
24      election because he was concerned about a white voter   24         capacity?
25      backlash if he were to aggressively pursue diversity.   25       A. No. I continued on November 9th at a meeting where we


                                                     Page 26                                                                Page 28

 1             I attempted to have a conversation with him       l          discussed my letter. Subsequent to that he asked me
 2      about that, attempted to get on his schedule, was not    2         to stay on and I did until December 8th, working in
 3      able to get on his schedule. On October 24th I put my        3     the capacity as a diversity coordinator andcontinuing
 4      resignation letter in his hand at a staff meeting.           4     my work as a diversity coordinator.
 5   Q. Okay.                                                     5      Q. Soyoucontinued your work asadiversity coordinator
 6   A. Principally because my primary purpose for coming to         6      after November 9th; is that correct?
 7     the City ofWarren wasto advance diversity, identify       7       A. That's correct
 8     best practices, and findwaysto incorporate that into          8   Q. Okay. But later, subsequent tothat toNovember 9th,
 9      the fabric ofthe city.                                       9     youwere actually terminated bythemayor?
10   Q. Sir,wasthatyourprincipal purpose or only purpose         10      A. Yes. In-between November 9th and December 8th, I
11     forcomingto the City of -                                 11         attempted to continue my duties as diversity
12   A. Actually, it was my only purpose for coming to the       12         coordinator, made recommendations to the mayor. And
13     CHy.                                                      13         then on December 8th, he called me into his office and
                                                                 14         released me.
14   Q. Okay.
15   A. Because again, my history with diversity and             15      Q. Okay. Sowe needto knowfor therecord what
16     advocating for diversity. Also the mayor wanted me to     16        specifically tookplace between November 9thand the
17     take on the duties of the liaison for the City of         17         time, the datethat the mayor terminatedyour
18     Warren in the census bureau, which is all together a      18         employment asdiversity coordinator that ledtothe
19     different range of activities, completely inconsistent    19         mayor's termination of your employment withtheCity
20     with my job description and why I came there.             20         ofWarren?
21            And I thought that he wanted me to tread           21      A. Well, I put together a list of recommendations to the
22     water performing these other duties, eliminating focus    22        mayor based on him having said that he would recommit
23     on diversity until after the 2019 election. And           23        to diversity. I put to those to him in writing.
24     again, that wasn't a part of my job description, had      24         Those were rejected.
25     nothing to do really with my primary duties as            25                I also did not attend his fundraiser, and



                                                                                                   7 (Pages 25 to 28)
                                 Carroll Court Reporting and Video
                                                          586-468-2411
 Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                          PageID.10466               Page 10 of
                                       31

                                                         Gregory Murray
                                                        January 29, 2018

                                                           Page 29                                                                Page 31   n
   1         the issue was brought up. He was very adamant about        l   Q. Okay. And in that letter ofresignation, does it
   2         the need for loyalty and that he considers that to be      2        contain pretty much all ofyour representations for         1
   3         a sign of loyalty. And I shared with him that I had        3        why you chose to resignand laterwhy the mayor
   4         never sold fundraising tickets for anyone throughout       4        terminated you?
   5         all of my advocacy in Macomb County and that I never       5   A. Yes, except for the issue of the fundraising tickets.
   6         would, at which he became even further enraged.            6   Q. Okay. Thafs not in there?
   7       Q. And what occurredthat caused you to believe that part     7   A. Right
   8         ofthe reason for your terminationas a diversity            8   Q. Thafs not in there,what you'resaying.
   9         coordinator for the City ofWarren by Mayor Fouts was       9   A. That's correct
  10         based on your continuedwork in the areaofdiversity?       10   Q. Okay. Iwant to draw your attention to the second             j
  11       A. Well, the recommendation that I made that he fully       11        page andthe second full paragraph on the second page.      I
  12          fund the Office of Diversity and Inclusion, that he      12                MR. SHARPE: This is a two-page document
  13          properly staff it and resource it, which were promises   13                MR. MUNGO: Ifs atwo-page document yes.             1
  14         that he had made - commitments he had made at the         14        Thank you, Mr. Sharpe.
  15         onset of our engagement with each other. Those were       15                THE WITNESS: Yes.
  16         summarily rejected and —                                  16   BY MR. MUNGO:                                                   1
  17       Q. After November 9th?                                      17   Q. Okay. The second full paragraph, there you address           J
  18       A. After November 9th, yes.                                 18     the mayor's statements to you regarding his desire            j
  19       Q. Okay.                                                    19        thatyou not pursue the purpose forwhichyou were
  20       A. After November 9th.                                      20        employed, andthatis asdiversity coordinator doing
  21       Q. And wouldthatbe in closeproximityto his expression       21        the work ofdiversity for the City ofWarren. Do you
  22          about desiring loyalty from you?                         22        see that paragraph?
  23       A. Yes.                                                     23   A.    Yes.
  24       Q. Okay. So I'm goingto show you Deposition, what's         24   Q. Okay. Do you wantto take a momentto read thator
  25         beenmarkedas Deposition Exhibit Number 6. And can         25     areyou prettymuch familiar with the contenttherein?

                                                           Page 30                                                                Page 32
   1           you take a look at that document, please. And after      1   A. I'm pretty familiar with it
   2           you've taken a look at that document, sir, could         2   Q. Okay. In that paragraph you indicatedthat the mayor
   3           you-                                                     3     told you two weeks agofrom the date of this letter
    4                   MR.ACHO: I'm sorry. This is marked              4     thathe intended to putdiversity onthe backshelf
    5          exhibit what?                                            5        until after the election in 2019. Had the mayor made
       6              MR. MUNGO: Exhibit 6. Is that six on              6        that statementto you only once, Mr. Murray, or was
   7           there?                                                   7        that a repeated statement?
    8                 THE WITNESS: Yes.                                 8   A. It was a repeated statement
       9              MR. ACHO: What were the first five? I             9   Q. Approximately how manytimes-1 know you can't come
  10           know the first one was my e-mail. Do we have 2          10     up with a specific number accurately, but wasit like
  11           through5?                                               11        more than three times, four times, five times?
                                                                       12
  12                    MR. MUNGO: Yeah. 2 is - well, I haven't             A. Three times.
  13           gotten to them yet, but we do have 2 through 6.         13   Q. About three times at least?
  14                  MR. ACHO: So you'rejust doing it out of          14   A. Yeah. At least three times, yes.
  15           order.                                                  15   Q. Okay. So until afterthe electionin 2019. Is that
  16                    MR. MUNGO: Yeah. Ifs a little out of           16     when he's next up for re-election?
  17           order. I apologize for that                             17   A. Yes.
  18                  MR. ACHO: Thafs all right.                       18   Q. And so thatputsyou quitea bit oftime,a period
  19                    THE WITNESS: Okay.                             19        into the future without doing any diversity work at
  20        BY MR. MUNGO:                                              20        all; correct?
  21        Q. Do you recognize Deposition Exhibit Number 6,           21   A. That's correct
  22          Mr. Murray?                                              22   Q. And then you indicated that - in that second
  23        A. Yes, I do.                                              23     paragraph at the top ofthe second pageofDeposition
  24        Q. And what is that document for the record, sir?          24     Exhibit Number 6, that based purely - the mayor had
  25        A. This is my letter of resignation.                       25        based this statement and instruction purely on             j
•—EZSHS

                                                                                                       8 (Pages 29 to 32)
                                        Carroll Court Reporting and Video
                                                             586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                            PageID.10467                  Page 11 of
                                      31

                                                      Gregory Murray
                                                     January 29, 2018

                                                       Page 33                                                                       Page 35               |
 1        politicalconsiderations. You also go on to say that      l        A. I would say yes because the mayor relayed to me, and
 2        die mayorexpressedhis beliefthat the climatewas         2           actually put Mr. Berry on speakerphone —
 3        not quiteready for diversity. Didhe everexplain         3         Q. Now, Mr. Berry'sdie Caucasian gentleman.
 4        that to you, what he meant by that?                      4        A. Yes.
 5   A.    He stated to me that he did not feel that the white     5        Q. Okay. Who didn't want diversity.
 6        voters ofWarren were prepared for diversity. He did      6        A. Yes.
 7        not want to suffer a backlash because there are other   7         Q.    And so he was put on the speakerphone by the mayor?
 8     things that were going on too that related to people        8        A.    I was in the mayor's office.
 9     of color Including LAM, which is Life Application           9        Q.    Okay.
10     Ministries, and issues he was having there with that       10        A.    He called Mr. Berry, put Mr. Berry on speakerphone,
11     black congregation. He talked about Dean Berry, who        11             introduced Mr. Berry to me via phone, and Mr. Berry
12     is someone who he had a conversation with regarding        12             proceeded to say that we did not need diversity in the
13     the lack of a need for diversity.                          13             City ofWarren, that it was an unnecessary expense,
14   Q. Was this person African American or Caucasian?            14             that ifthere were problems, people could go to court,
15   A. Caucasian, Caucasian.                                     15             etcetera. And the mayor ended the conversation and
16   Q. And what is this person's positionin the community?       16             asked me to go —to call Mr. Berry back.
17   A. He was explained to me as a community activist            17                   I called Mr. Berry back. He was very
18   Q. But he was a white community activist                     18             confrontational. He ended up hanging up on me. And
19   A. He was a white, in the mayor's wording, racist            19             that was my last contact with Mr. Berry, except that
20     community activist who raised concerns about there         20             Mr. Berry submitted a Freedom of Information Act
21     being the need for diversity coordinator or for            21             request to get information regarding my job
22     diversity-related initiatives.                             22             description,my —I guessmy personnel file,et
23   Q. Okay. And so this white citizen, was he an employee       23          cetera; and that was the last of my involvement in
24        ofthe City ofWarren?                                    24          matters associated with Mr. Berry.
25   A. No, he wasn't                                             25        Q. Did MayorFoutstake a stand against the attitudesand


                                                       Page 34                                                                       Page 36
 1   Q. He was, as you said, a community activist?                     1          thoughts and position advanced by this white
 2   A. Yes.                                                       2              Caucasian? Whafs his name again?
 3   Q. And he was white.                                          3         A.    Berry. Dean Berry.
 4   A. Yes.                                                           4     Q.    Berry.
 5   Q. And he was opposed to diversity.                               5     A.    Not in my presence.
 6   A. Yes.                                                           6     Q.    Okay. So his first name is Dean.
 7   Q. Okay. And did this person,this persontend to have a        7         A.    Dean.
 8     historyof promotingracial division within the Warren            8     Q. Last name is Berry.
 9     community?                                                      9     A. Berry.
10   A. According to the mayor, yes.                              10         Q. Do you know how to spell that name?
11   Q. Thafs what the mayor told you.                            11         A. D-E-A-N, B-E-R-R-Y.
12   A. Yes.                                                      12         Q. And he's just a citizen in the community.
13   Q. And the mayortold you that becausethis particular         13         A. Yes.
14     citizen, who I'm assumingthe mayor believed he had a       14         Q. Considereda community activist -
15     lot of influence in the city?                              15         A. Yes.
16   A. To some extent                                            16         Q. - that seemed to be partial to advancingwhite
17   Q. To some extent                                            17            supremacists' attitudes and notions?
18   A. Yeah.                                                     18         A. To the exclusion of people of color, yes.
19   Q. And that he didn't feel that white peoplewere ready       19                      MR. ACHO: Just for the record, five times
20     to relinquishattitudesand overcome attitudesand            20              now you've indicated the man'sCaucasian andthat he
21     practicesofracial discrimination within city               21              supports white —we got it. You dont have to keep
22        government?                                             22              restatingit. Ifs in the record very clearly five
23   A. Yes.                                                      23              times. Go ahead.
24   Q. Okay. And tell us a littlebit aboutwhy you would          24                      MR. MUNGO: Okay. So I shouldn't say
25        sayyesto answering thatquestion.                        25              that-

                                                                           u.„miuj_^i..^j      1      css5»g^=sg~.i.m..i—cm. ..••r.-JV.JBS.TL-^.^-^fl^tt


                                                                                                     9 (Pages 33 to 36)
                                   Carroll Court Reporting and Video
                                                         586-468-2411
    Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                     PageID.10468              Page 12 of
                                          31

                                                        Gregory Murray
                                                       January 29, 2018

                                                         Page 37                                                              Page 39
     1             MR. ACHO: I would hope you wouldn't.               l        recommendations that you actually submitted to the
     2             MR. VINSON: I'm wondering what does this          2         mayor and he rejected?
     3     have to do with —                                          3   A. Yes.                                                       1.
     4           MR. ACHO: It has nothing to do with,                 4   Q. Any or all ofthem?
     5     anythingto do with this case. But thafs all right.         5   A. Well, that was just a grouping of them. There were
     6             MR. VINSON: I know.                                6        more recommendations to come based on ideally a
     7             MR. MUNGO: You two will find out soon             7         follow-up to the initial recommendation that I made
     8     enough.                                                    8        after November 9th.                                      1
     9             MR. VINSON: Cant wait                              9   Q. And you did have achance to actually submit those to       j
    10            MR. ACHO: I'm just amazed that you know            10        the mayor.                                               §
    11     about all these incidents like with Mr. Berry,            11   A. Yes, in writing.
    12     Counsel, given that you haven't communicated with         12   Q. And when you submittedthose to the mayor,whatwas
    13     Mr. Murray. I just find it surprising. You are            13        his response?
    14     clairvoyant Go aheadthough.                               14   A.    He would not do them.
    15   BY MR. MUNGO:                                               15   Q. Okay.
    16   Q. So Mr. Murray, you further noted that the mayortold      16   A. Said I won't do this. I won't do that I won't do
    17     you that that might createa political backlash should     17        that
    18     you aggressively promote diversity.                       18   Q. Okay. He just blatantlystatedovertly that he was
    19            Do you recall any other conversations              19     not going to do -
    20     around that statement that you had with Mayor Fouts?      20   A. He was not going to do it
    21     Again, we're referencing, for the record,we're            21   Q. Or fulfill or carryout the recommendationsthat
    22     referencing the second paragraph at the top ofPage2       22     you've had.
    23     ofDeposition Exhibit 6.                                   23   A. Yes.
    24   A. Only that he shared that sentiment on three different    24   Q. Okay. I noticealsoon the second pageof Deposition
    25     occasions at least and then within the same               25        Exhibit Number 6, Mr. Murray, in the fifth paragraph


                                                          Page 38                                                             Page 40
     1     conversation would talk about me being the - assuming      1        that is bold, in bold type.
     2     the duties of the liaison for the census bureau.           2   A. Yes.
     3   Q. Okay. You mentioned earlierthat there was a position      3   Q. You indicate with regard to my work —andthis is
     4     description orjob description for diversity                4     yourresignation letterto the mayor- with regard to
     5     coordinator.                                               5        my work environment Ialso have achoice. And Iam           j
     6   A. Yes.                                                      6        stating to you directly that absent an irrevocable        ]
     7   Q. Director. Tm sorry. Can you recallany ofthose,            7        resetand a doublingdown ofyour statedcommitmentto
     8     any portions ofthose differentduties and                   8        diversity, our work relationship will soon end. You
     9     responsibilities ofthat job description, Mr. Murray?       9        recall writing that
    10   A. Uh-hmm. To identify best practices, to promote           10   A. Yes.
    11     diversity within the municipal workforce - within the     11   Q. Okay. And again,all ofthat was submitted with the
    12     City and the municipal workforce, you know, through       12     rest ofdie content ofthe Deposition Exhibit Number6
    13     the City, to investigate issues involving issues of       13     to the mayor,andhe rejectedthe letterandallowed
    14     discrimination or alleged discrimination, allegations     14     you to continue diversitywork and laterterminated
    15     of discrimination within the City as well. Primarily      15     you forcontinuingthe work; correct?
    16     those were the —my duties: To promote diversity,          16   A. Yes.
    17     identify best practices, to incorporate them within       17   Q. All right So let me ask you this: Haveyou fileda
    18     the policies, to investigate issues of alleged            18     lawsuit againstthe City for wrongful termination?
    19     discrimination, recommend discipline with respect to      19   A.    No.
    20     those —the outcome ofthose investigations and to          20   Q. Had you contemplateddoing so at all?
    21      allegations of racial discrimination.                    21   A.    No.
    22
         Q. Okay. And the set of recommendations that you            22   Q. And is it your intent to do so?
    23     discussedearlier, you put into the record that you        23   A. I have not determined what my course of action, you
    24     madeto the mayor andthe mayorrejected, would any of       24     know, will be as it relates to that I'll take the
    25     thosemeasures be a part ofthoseorbe amongthe              25     advice of my counsel in regards to that


                                                                                                     10      (Pages 37 to 40)
                                     Carroll Court Reporting and Video
                                                              586-468-2411


K
     Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                        PageID.10469              Page 13 of
                                           31

                                                           Gregory Murray
                                                          January 29, 2018

                                                            Page 41                                                              Page 43    i
      1   Q. Okay. Are you embitteredor angrywith anyone in the          l       Q. But you ultimately took the job.                        |
      2     City ofWarren as a result ofyour being terminated?           2       A. Yes.
      3   A. No, no.                                                     3       Q. So what would have been - what happened to cause you
      4   Q. Can you explain for the recordwhy you're able to            4         to come out of retirement that you weren't interested
      5        maintain a nontoxic or hostile attitude toward the        5          in coming out of retirement to take that job?
      6        mayor or anyone in the City ofWarren after having         6       A. Well, Number 1, It was the challenge to help a city
      7        been terminatedfor attemptingto do the work that you      7          with a storied history come into the 21st century as
      8        were hired to do?                                         8          it related to diversity. It was that challenge and
      9               MR. ACHO: Again, I'll restatethe                   9         the commitments that the mayor made initially which
     10        objection. Mr. Murrayresigned. He was not                10          also helped convince me to come on board. Because I
     11        terminated. Go ahead.                                    11          assumed erroneously that I would have his full and
     12               THE WITNESS: I have throughout my                 12          genuine support So those two things were my
     13        experienceswith diversity come to adopt a philosophy     13          motivating factors.
     14        and a mindset that allows me to buffer myself from or    14       Q. Okay. And based on your testimony, after you saw
     15        to compartmentalize attitudes like this. Ifs the         15          that, then you indicated,you used the word that the
     16        only way that IVe been able to continue to sit down      16          mayorwas disingenuous aboutdoing- improving
     17        at a negotiating table andtry to work through issues     17          diversity, the state ofdiversity in the city, that
     18        with people.                                             18          that motivated you to leave.
     19               So ifs not my mindsetor my practice to            19       A. Yes.
     20        demonize people,even when I believe that they are        20       Q. Okay.
     21        very much incorrect I have sat down across the table     21       A. To draft my letter.
     22        with peoplethat I considerto be bigots and still         22       Q. You gave him the letter.
     23        negotiated with the idea in mind ofadvancing the         23       A. Yes.
     24        issues and causes ofdiversity. And so I'm not            24       Q. And I just want to be clear for the record,even
     25        lettingthat overwhelm me to the point where hatred       25         though you gavehim that letter, and I askedyou this


                                                            Page 42                                                              Page 44
      1        and resentment those kind ofthings steal my spirit        1         earlier, resignationletter, he rejectedthe letter,
      2        and my energy. I'm not that kind of person.               2         and you continuedto work. And then lateron, he
      3               So in that respect I dont hate anyone              3         actuallyterminatedyou. You didn't voluntarily
      4        there. I enjoyed working with a whole host of people      4         leave. He terminated you. Correct?
      5        there. Mr. Fouts is a very colorful person. I don't       5       A. I believe so, yes. That's my —
      6        hate him. I dont hate Ethan. I don't hate anyone at           6             MR. ACHO: Counsel, just so we're clear,
      7        the City ofWarren.                                        7         this is not a deposition for Mr. Murray's employment
      8                It was - it just revealed itselfto be an              8     action, is it? Because I'm confused about this entire
      9        environment where the mayor I believe was not                 9       line ofquestioning.                                    j
     10        generally—genuinely committed to diversity. It was       10                  This case is called the DeSheila Howlett
     11        a politicalcalculation, I believe. And after nine or     11          versusWarren, a policeofficer who filed a lawsuit
     12        ten months ofthe mayor coming into my office almost      12          I dont know what any ofthese questions have to do
     13        every day for 10 to 15 minutes sharinghis                13           with anything or why we're even here.
     14        perspectivesand things ofthis nature,I came to the       14                  MR. MUNGO: You guys going to do two
     15        conclusion that I needed to write this letter in order   15           objections or you're goingto just do one?
     16     to again share with him not only his commitment to          16                MR. VINSON: I was talking to Jim.
     17     diversity but my commitment with respect to my job          17                MR. MUNGO: I'm sorry?
     18     duties. So no, I hold no animus, you know, towards          18                 MR. VINSON: I was talking to Jim.
     19     people. But the situation is what it is.                    19                MR. MUNGO: Yeah, but when you do that
     20   Q. Okay. And so your position - in fact you came out          20           Counsel, you should write him a note or something or
     21     of retirement you said earlier.                             21           we should take a break. Because thafs really not
     22   A.    Yes.                                                    22           appropriate. Thafs not orderly.
     23   Q. Correct? And you rejected the offer ofthe job to           23                  Let the record reflect I'm about to show
     24     begin with; correct?                                        24           the deponent Deposition Exhibit Numbers. And I'm
     25   A. Yes.                                                       25           sorry, Mr. Ethan, Mr. Vinson, I only have three of


                                                                                                      11       (Pages 41 to 44)
                                       Carroll Court Reporting and Video
                                                              586-468-2411


S.
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                           PageID.10470            Page 14 of
                                      31

                                                        Gregory Murray
                                                       January 29, 2018

                                                        Page 45                                                               Page 47    :

 1        these.                                                     l         that would lead to the policedepartment better            j
 2               MR. ACHO: Canyou makea couplecopiesfor              2         reflectingthe demographicsof the city as well, which
 3        us so that Mr.Vinson has it beforeyou questionhim?         3         was my overall goal.
 4                 MR. MUNGO: Absolutely.                            4       Q. Which wouldhave resulted in what ideallyhadthat
 5                 MR. VINSON: Thank you.                            5         occurred?
 6                 (Off the record at 11:09 am.)                     6       A. A broadened applicant pool from which qualified people
 7                 (Back on the record at 11:20 am.)                7          of color would rise through the civil service process
 8      BY MR. MUNGO:                                                8         and eventually become Warren police officers.
 9      Q. So Mr. Murray,can you for the record, sir, sharewith      9       Q. Okay.
10        us whatthe employmentworkforcein the city                 10       A. Soit was a long-term —I expressed a strategy for a       j
11        government forthe City ofWarren was by raceand            11         long-term diversification, knowing that something like    j
12        genderas best you can?                                    12         this does not happen overnight or even in the spaceof
13      A. Yes. City ofWarren has approximately a little more       13         two or three years.
14        than 900 full-time and part-time employees. Based on      14       Q. And whatwouldhavebeena representation ofthe
15        the information provided to me by Mark Simlar, he was     15         demographics racially speaking, the demographics in
16        the human resource, active human resource director,       16         the City ofWarrencommunitywith regard to the police
17         approximately 6 percent of those employees are people    17          department had it accumulated and secured a              j
18         of color.                                                18         representative portion in its police force ofthe
19      Q. Are anyofthose peopleofcolor-were any ofthose            19         communityas it relates to African Americans?              ;
20        people of color, andwe'retalkingduring the year           20       A. Accordingto the 2010census,the African American          ;
21        2017 or goingbackas faras you'reableto recollect          21         population of Warren was roughlyat about 13,
22        just basedupon your knowledgewhen you went in and         22         14 percent That was 2010. And the 2016 census
23        you assessed the record and the current stateof           23          estimate put it somewhere around 16 percent or so.
24        employment practices in the City of Warren government     24          Given the undercount it's probably around 17 to
25        wereany ofthose positionswithin the police                25          18 percentbasedon my history of working with census


                                                        Page 46                                                               Page 48
 1        departmentCity ofWarrenPoliceDepartment occupied               1      data.
 2        by any persons ofcolor?                                        2            And so with 200 and - roughly 204 sworn
 3      A. Yes. There was one African American female who is             3      law enforcement officers, if it were somewhat
 4        DeSheila Howlett She bad been the lone African                 4      proportionate, there would have been at least20 to 25
 5        American law enforcement officer for a period of at            5     people of color inside the police department
 6        least ten years.                                               6   Q. Okay. So therewere a total ofabout240-
 7      Q. Okay. And as faras you know, in the historyof                 7   A. 204,1 believe.
 8        Warrenthey've never - an African American has never            8   Q. 204 police officers.
 9        workedasa policeofficer in the City ofWarren                   9   A. Sworn police officers.
10        throughout its entire history as far as youknow?          10       Q. Sworn police officers. And the onlyAfrican American
11      A. Right With the exception of Ms. Howlett, yes.            11          at that time was -
12      Q. Okay. And with regard to the chief at the time that      12       A. Ms. Howlett
13        Ms. Howlettwas employedthere,who was the police           13       Q. -Ms. Howlett Oratany pointin time in the
14        chief? I think they callhim the policecommissioner.       14         history ofthe police department
15      A. Police Commissioner Jere Green.                          15       A. To my knowledge, was Ms. Howlett
16      Q. JereGreen. Okay. Did you have an opportunityto           16                MR. ACHO: Counsel, if I may, because you
17         meet Jere Green?                                         17         and Mr. Murrayhave interchangeably used the word
18      A. Yes, I did.                                              18          peopleofcolorandAfricanAmerican, arewe saying
19      Q. And can you, for the record, sharethat experience        19          that peopleofcoloris just AfricanAmericans? Or
20        with us, please.                                          20          arewe referring to Arabsand Hispanics as peopleof
21      A. Approxunately three weeks or so after I came on board,   21          color?
22        I scheduled a meeting with Commissioner Green. I went     22                   MR. MUNGO: Well, you can get that
23         over, introduced myself to him, shared with him what     23          clarification —
24         some of my goals were, expressed an interest in          24                   MR. ACHO: Well, because you used it
25         collaboratingwith him regarding identifying processes    25          interchangeably as well; thafs why I'm asking.               j
»M»„H




                                                                                                     12 (Pages 45 to 48)
                                      Carroll Court Reporting and Video
                                                             586-468-2411
   Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                       PageID.10471               Page 15 of
                                         31

                                                           Gregory Murray
                                                          January 29, 2018

                                                            Page 49                                                            Page 51 g
        1             MR. MUNGO: Dont worry about me.                    l    A. Matt Nichols.
        2            MR. ACHO: I'm not worried about you. I              2    Q. MattNichols. And youjust indicated that all the
        3     just want the record clear what people ofcolor means.      3      sworn policeofficers forthe City ofWarren were
        4            MR. MUNGO: My record is clear.                      4      white. Jere Green was white; correct?
        5            MR. ACHO: All right                                 5    A. Yes. Correct
        6            MR. MUNGO: If you want it clearer,you'll            6    Q. And you saidhis —was that his deputy-
        7     have the opportunity.                                      7    A. Commissioner.
        8   BY MR. MUNGO:                                                8    Q. -commissioner?
        9   Q. Okay. So I want to reference you to your affidavit        9    A. Matt Nichols.
       10     sir, Deposition Exhibit Number 5. Could you take a        10    Q. Was?
       11     look at that and after you have done so, indicate         11    A. Matt Nichols.
       12     that you have. And I have some questions for you          12    Q. Matt Nichols. And wasMattNichols whiteaswell?
       13     regarding that exhibit                                    13    A. Yes.
       14   A. Yes.                                                     14    Q. Okay. Soyougotindirect feedback from your meeting
       15   Q. Okay. And what is Deposition ExhibitNumber5 for the      15      with Commissioner Jere Green regarding yourplans for
       16     record, Mr. Murray?                                       16      aggressively pursuing diversity and implementing
       17   A. It's my statement regarding my experience as the         17      diversity withinthe City ofWarren Police Department
       18     diversity coordinator for the City ofWarren, and it       18      indirectly throughMattNichols.
       19     also reflects conversations that I had with the mayor.    19    A. Yes. It was immediately-well, the same day after I
       20      It also reflects my participation in developing a        20       met with the commissioner.
       21      disciplinary response to behaviors that to me            21    Q. And whathappened?
       22      reflected discriminatory practices.                      22    A. Matt shared with me that the policecommissioner went
       23   Q. So if s youraffidavit. You signedthis overthe            23       into a meetingwith hiscommandstaff and shared with
       24     signature of a notary?                                    24       the command staff that he told that nigger, me, to
       25   A. Yes, I did.                                              25       stay the fuck out of his house.


                                                             Page 50                                                            Page 52

        1   Q. And I'm going to come backto this in just a moment        1               MR. ACHO: I objectat this pointto
        2     But you indicated earlier, I thinkjust before we           2       complete hearsay. Please continue.
        3     broke, thatyou hada conversation with Jere Green,          3    BY MR. MUNGO:
        4     the then policecommissioner-                               4    Q. Okay. And that was-
        5   A. Yes.
                                                                         5    A. Conveyed to me.
        6   Q. - regarding your visionand the workthatyouwere             6   Q. That was conveyedto you.
                                                                         7
        7     intending to do in promoting diversity -                        A. Yes.
        8   A. Yes.
                                                                          8   Q. Andthat was theonly feedback that yougot from Jere
        9   Q. - withinthe department Within the city, but                9       Green regarding yourmeeting.
       10      particularly and specifically thedepartment, the          10   A. Yes.
       11      policedepartment; correct?                                11   Q. Okay. Youhave some references toJere Green inyour
       12   A. Yes.
                                                                         12       affidavit relativeto his attitudetowards diversity
       13   Q. Okay. And you've already stated for therecord what        13       and African Americans; correct?
       14      that conversation consisted of, Mr. Murray, and I'm       14    A. Yes.
       15      not going to go overthat But whatI would like for         15    Q. In fact what wecan doistake your affidavit oneat
       16      you to share with us on the record is did you ever        16      atime, paragraph atatime,anddiscuss pertinent
       17      receive any feedback from Commissioner Jere Green, who    17      aspects of it Okay? For clarification and
       18      wasthe policecommissioner ofthe City of Warren at         18      amplification of youraffidavit inthe record.
       19      that time, duringthe time DeSheila Howlett was            19    A. Yes.
       20      workingforthe City of Warren PoliceDepartment had         20    Q. Okay? Soyouindicate in paragraph 2 that youserved
       21      you ever gottenany feedback from him regarding that       21       asthe diversity coordinator forthe City ofWarren
       22     meeting?                                                   22       fromJanuary 6th of2017to December 8th of2017.
       23   A. Not directly. But through his deputy police               23    A. Correct
       24     commissioner, yes.                                         24    Q. Okay. Sothafsaccurate, approximately 11 months.
       25   Q. And who was die deputy police commissioner?               25    A. Yes.

/~NL
                                                                                                     13 (Pages 49 to 52)
                                        Carroll Court Reporting and Video
                                                                  586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                                     PageID.10472                                  Page 16 of
                                      31

                                                                Gregory Murray
                                                               January 29, 2018

                                                                  Page 53                                                                                  Page 55
 i   Q. And during that periodoftime, you said you developed                    l              11:34 a.m.
 2     an opinion that the City ofWarren was vulnerable to                      2              MR. MUNGO: And let the record reflect that
 3      federal intervention and oversight due to its history                   3       I'm aboutto show the deponent Deposition Exhibit
 4     ofthe outcomesassociated with racially                                    4      Number 7. Counsel, you can take a look atthat.
 5     discriminatory employment practices.                                     5             MR. ACHO: You don't have a copy ofthis?
 6   A. Yes.                                                                     6             MR. MUNGO: No, 1 do not. I do not. I'm
 7   Q. Tell us what some ofthose racially discriminatory                       7       just goingto ask him if he's familiar with that
 8     employment practices were as you had observedand been                     8             MR. VINSON: Is there a date on it?
 9     exposed to, sir.                                                          9             MR. MUNGO: The date should be at the end
10   A. I took a look at civil service process, which I                        10       ofthe document there.
11     believe was inherently discriminatory with respect to                   11              MR. ACHO: Ifs a 1986 case, when Ronald
12     the process by which people would traverse the system                   12       Reaganwas president
13      for employment with the police department                              13            MR. MUNGO: Who was presidentin 2002?
14             I took a look at the contracts as well,                         14              MR. ACHO: Doesnt matter.
15     police and fire contracts as well, and noticed several                  15              MR. MUNGO: Reagan doesn'tmattereither.
16     things: That there were no statements of support for                    16              MR. VINSON: None ofthis matters.
17     diversity within those contracts, as well no                            17             MR. ACHO: This is completelyirrelevant
18     negotiations around diversity being a desired element                    18      They hadapartheid in 1986,too. That doesn'texist
19     within employment within the police department                           19      either. I don't know why you're bringing up
20            I took a look at the process by which there                      20       irrelevant stuff.
21     was such a narrow publication of employment                             21             MR. VINSON: Can we get copies ofthat?
22     opportunities presented by the City ofWarren. I also                    22             MR. ACHO: Probably not becauseit will
23     took a look at the previous lawsuit filed by the                         23      delaythe deposition further.
24     Department ofJustice in terms of what some of those                      24            MR. MUNGO: You gaveit to me in discovery.
25     resolutions were supposed to include, including the                      25             MR. VINSON: We did?


                                                                   Page 54                                                                                  Page 56

 1      wider dissemination of information about employment                      l             MR. MUNGO: Yeah. You've got it
 2      opportunities that was not in place, was not a                           2             MR. VINSON: I didn't know we were going
 3      continued practice, at least not when I got there as                     3      there with him.
 4      well                                                                     4             MR. MUNGO: Actually I hadnt plannedon
 5             So in looking at disparate impact which is                        5      using that one,Counsel. I apologize.
 6      something that I'm somewhat familiar with in terms of                    6   BY MR. MUNGO:
 7      whether or not a policy doesn't necessarilyhave to be                    7   Q. Okay. Mr. Murray, could youtakea look atDeposition
 8      discriminatory on its face in order to have a                            8      ExhibitNumber7. And afteryou'vehadanopportunity
 9     disparate impact as it relatesto peopleof color.                          9      to review it please indicate thatyou've done so.
10   Q. So the Justice Department hadactually sued theCity                      10      Tell me ifyou recognizethat document
11     ofWarren for discriminatory employment practices                         11   A. Yeah. I recognize it as what I reviewed while
12     already?                                                                 12      employed with the City ofWarren.
13   A. 1986, yeah.                                                             13   Q. Okay. And is thatthe Justice Department lawsuit
14   Q. In 1986. And how longdid that lawsuit last                              14     against the Cityof Warren andits police andfire
15     approximately?                                                           15      department sir?
16                                                                              16   A. Yes.
     A. Until 2002.
17   Q. Till 2002. Approximately 15 years ago.                                  17   Q. Thatwasterminated- filed inthe'80sand
18   A. Yeah.                                                                   18      terminated in 2002.
19   Q. And did this involve the policedepartment                               19   A. Yes.
20     discriminatory employment practices in the police                        20   Q. Okay.
21     department?                                                              21   A. Appears to be, yes.
22   A. I believe it was inclusive of that as well, yes.                        22   Q. Okay. And in that lawsuit it was alleged thatthe
23             MARKED FOR IDENTIFICATION                                        23     city police department engaged in discriminatory
24             DEPOSITION EXHIBIT 7                                             24     practices, employment practices; correct?
25             (Agreement and Order)                                            25   A. That's correct

                        J-w^.„..„v,l.,JU_U4JI.U^-^.U^>..   ...t.ui.vw*                                    -•~.„~—.r —**.******. . ••   i • • •^^...•iVi




                                                                                                               14         (Pages 53 to 56)
                                     Carroll Court Reporting and Video
                                                                         586-468-2411
     Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                       PageID.10473               Page 17 of
                                           31

                                                           Gregory Murray
                                                          January 29, 2018

                                                             Page 57                                                             Page 59

      i   Q. Andsoyouwere saying thatthose same discriminatory            i    Q. Andsuccessfully passa background check, thenthat
      2     employment practices orlikekindarecontinuing                  2      would applyto all African Americans, it seems to me
      3     through today?                                                3      from thewayyouindicate themayor made that
      4   A. Like kind, yes.                                              4      statement about Jere Green.
      5   Q. Okay.                                                        5    A. That's correct
      6   A. Yes.                                                         6    Q. Okay. Sohedidn't saythatJereGreen saidthat
      7   Q. Andyouwere giving ussome details interms of how              7       AfricanAmericans withouta high schooleducation
      8     ifs manifested specifically today, or leastas of              8       can't passion thetestorthebackground check.
      9     yourperiod ofemployment in 2017, between January of            9   A. No.
     10     2017 and December 2017; correct?                              10   Q. Hedidn't sayAfrican Americans who have a history of
     11   A. Yes.                                                         11     imprisonment cant pass thebackground check.
     12   Q. Okay. Arethereanyotherdetails thatyouwould like              12   A. No.
     13     to add in terms of your observations of how the               13   Q. Hejust saidall African Americans. Was thatthe
     14     discriminatory employment practices areableto                 i^     effect of his statementinsofar as what you heard,
     15     continueto survivein the City of Warren,in                    15     that all AfricanAmericans cannotpassthe civil
     16     particular the policedepartment?                              16     service test and/orthe background checkto become
     17   A. It was represented to me by the mayor directlythat           17     policeofficers?
     18     Jere Green,the police commissioner, was a racist It           i8   A. He used the word blacks without any distinction.
     19     was representedto me by the mayor that Jere Green             19   Q. Okay. Andwhat effect didthatkindof statement have
     20      shared with the mayor that black people could not pass       20     upon you interms ofyour beliefand/or opinion about
     21      the test or the-the civil service test Or the                21     JereGreen beingopenandreceptive to employing
     22      background checks.                                           22      African Americans in the police department?
     23              MR. VINSON: Excuse me. Can I get a                   23   a. I took the mayor at his word, with him havinghad more
     24      clarification? You'resayingthe mayorsaid this or             24      contact with Mr. Green than I; and what that meant to
     25      he said Jere Green said that?                                25      me was that if the boss doesn't support it the rank


                                                                Page 58                                                           Page 60

      1             THE WITNESS: The mayor said this to me                 l       and file won't either.
      2      about what Jere Green shared directly with him.               2              I've been in enough situations —I'm also
      3             MR. VINSON: Okay.                                      3       a former union executive vice president And I know
      4             MR. ACHO: So I wouldjust placeanother                  4       that sometimes if the policy is not supported
      5      objection on the recordas to hearsay. Go ahead.               5       genuinely at the top, rank and filemembersand
      6   BY MR. MUNGO:                                                    6       whatnot adopt that sameattitude towards it So it
      7   Q. Okay. You'refine, sir.                                        7       would seem to me, based upon my professional
      8   A. Okay.                                                         8       observations, that that would prohibit and eliminate
      9   Q. Theyhavea right andtheywillbe placing objections              9       any efforts to diversify.
     10      ontherecord forpurposes of preserving their                  10      . Andinthe police department exactly how didthe
     11      objections thatlater onthey would losetheeffect of           11       hiring process takeplace, if youwere to givelikea
     12     if theydont say it today. But it doesn'tmeanthat              12       30-second flowchart of who would be involved in making
     13     you dont continueto testify.                                  13       the selection decisions?
     14   A. AH right                                                     14              MR. ACHO: If he knows. I dont think
     15   Q. Okay. And did the mayoreverexplainto you why Jere            15       we've established that he has that personal knowledge.
     16      Green felt like that believed that?                          16       But go ahead and answer.
     17   A. Well, beyond the mayor describing him as a racist no.        17              THE WITNESS: Well, from what I understand,
     18   Q. And if - andyou havea history of diversity work.             18       police command canproject retirements, identify what
     19     If a policy maker or headofthedepartment, which in            19       the staffing needs willbe. Theycommunicate thatto
     20     many casesin city government are policy makers,               20       die humanresource department Theybeginthe process
     21      believethat a particularrace, in this case African           21       of initiating the protocol for announcing the opening
     22      Americans, are not —African Americans are not able           22       of the list There's a publicationof that of those
     23      to pass the test - I'm assumingthe civil service             23       opportunities. Andthenrespondents bringin their
     24      exam?                                                        24       information, evaluate it initially at the human
     25   A. Uh-hmm.                                                      25       resource level for the requisite documentation, et

W"
                                                                                                      15 (Pages 57 to 60)
                                        Carroll Court Reporting and Video
                                                                  586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                   PageID.10474               Page 18 of
                                      31

                                                      Gregory Murray
                                                     January 29, 2018

                                                       Page 61                                                           Page 63   i
 1     cetera.                                                    1      adopting practices necessary to address racial
 2             And then there'sa civil service process            2      diversity within city government andwas afraid to and
 3     thatinvolvestesting,background, certification,              3     wouldnot take necessary stepsto reverse racially
 4     credentialing, etcetera. Then based on a person's           4     discriminatory employment practices within the city.
 5     score, aggregate score, they'reput on a list;and            5            Now, you spoke to that an awful lot here,
 6     that list is workedthrough until a person risesto           6     and I dont want to rehash anything that you've
 7     the top orwithin the rangeofofficers thataregoing          7      already testifiedto. But there's one aspectofthis
 8     to be brought on.                                           8     particular paragraph thatI'mparticularly interested
 9   Q. Hadyou had an opportunity to examinewhetheror not          9     in.
10     the examthafs givento African Americans, have you          10            You seem to know in this particular
11     had the chance to examine or at least view even at a       11     paragraph by stating thatthe mayorwasaware that
12     distanceor peripherally the exam thafs given to            12     there were racially discriminatory employment             9
13     policecandidates forthe policedepartment?                  13     practices withinthe city government Canyou expand
14   A. No, that was the next phase. I spent the first couple     14     on that? Can you amplify on that why you came to that
15     of months conducting my own internal research, doing       15     conclusion?
16     my due diligence to get some idea of what existed.         16   A. The mayor did say to me that he suspected that there
17            And then the second phase, and I would have         17     were practiceswithin the City's employment process
18     been to review those - and that was a part of my job       18     that excluded opportunities for people of color.
19     description, too, is to review those policiesand then      19   Q. He did tell you that
20     make a recommendation as to whether or not they might      20   A. Yes. And as it relates to the police department in
21     need revising, et cetera. But it didn't get to that        21      particular, he sharedwith me that he neededto
22      point                                                     22     continue to garner the endorsement of the police
23   Q. As well asthe post-testselection criteria thafs           23     department campaignendorsements for the police
24     used-                                                      24     department and that he did not want to jeopardize
25   A. Yes.                                                      25     that by moving too aggressively in terms of changing


                                                        Page 62                                                          Page 64
 1   Q. - by the policedepartment Okay. Had anyoneever             1      policies that would result in the diversification of
 2     indicated to you thateitherthe test the written             2     the police department
 3     test thafs taken to becomea policeofficer forthe            3   Q. So it seemed then mat he was promoting and
 4     City ofWarren and/orthe post-testselectioncriteria          4     maintaining andeven cultivating a customandpolicy
 5         had ever been validated?                                5     of employment discrimination against African
 6                                                                 6     Americans. Does that seem to -
     A.     No.
 7   Q. By any studies?                                            7   A. I think he was - he supported maintaining the status
 8                                                                 8     quo.
     A. No, no.
 9   Q. Okay. And so it was yourposition, andconsistent            9   Q. Okay.
10     with paragraph 3, thatif the Justice Department dida       10   A. Again, with the consideration of2019 elections and           j
11     review ofthe hiringand selectionpractices for              11      getting re-elected again and not upsetting the               ]
12     police officersin the Chy ofWarren, thatthey would         12      applecart so to speak.
13     be subject to andvulnerable to federal intervention        13   Q. Inparagraph 5 of your affidavit, Deposition Exhibit
14         again?                                                 14     Number 5, you indicated thatin youropinion Jere
15    A. Yes.                                                     15     Green, the policecommissioner, was not anadvocate of
16    Q. And thafs the currentstatethat you left it at when       16     diversity andwas comfortable with the lackof
17      you left in - when you wereterminated in December of      17     diversity withinthe ranks ofthe Warren Police
IB         2017.                                                  18      Department
19    A. Yes, yes.                                                19            You've alreadytalked quite a bit about
20    Q. As the diversitydirector forthe City of Warren.          20     Jere Green. Isthereanything you wantto addto that
21    A.    Yes.                                                  21     thatwould supportwhy you cameto thatconclusion
22    Q. I just wanted to add that for the record. Okay.          22     that you writein paragraph 5 of your affidavit
23              Next in paragraph 4 you indicatedthat the         23     Deposition ExhibitNumberS?
24      mayor, Mayor Fouts was tone deaf and disingenuous;        24   A. Well, I put in writing to CommissionerGreen requests
25      that is, that he wasnt genuinely interested in            25      for certain documents and policies that were never


                                                                                             16     (Pages 61 to 64)
                                  Carroll Court Reporting and Video
                                                          586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                           PageID.10475              Page 19 of
                                      31

                                                         Gregory Murray
                                                        January 29, 2018

                                                           Page 65                                                              Page 67

 i     responded to. And it was my intent to review thoseto            l         that at the minimum, that she should receive a
2      get somesenseof whetheror not any of those policies             2         two-weekunpaid suspension and ultimatelythat became
 3     or protocols or trainingrecords or whateverwould                3         partof her disciplinary response. However, that was
 4     reflect a lack of effort to diversify or the ability            4         delayeduntil such time —it was delayed for
 5     to revise some ofthose processes to result in                   5         approximately fourto fiveweeksuntilsuchtime as
 6     diversification.                                                6         she received her longevity check.
 7   Q. Okay. Was partofthat analysis you were attempting              7                The second instance was the situation
 8     to do would be to determine whether or not there were           8         involving Shawn Johnson, where a disciplinary response
 9     any built-in —                                                  9         had been fashioned which also included diversity
10   A. Biases, complicit bias or archaic institutional               10         training,which was never providedor required of him.
11     impediments to diversity.                                      11         And I shared the need to have that done.
12   Q. So how longhadyoubeenwaiting onthis feedback or               12                The third was an incident involving a fire
13     to receivethese documents, requested documents from            13         department lieutenant who had usedthe N word to
14      Commissioner Jere Green?                                      14         describe a firefighter.
15   A. Roughly a month or so.                                        15       Q. Now, whenyou saytheN word, whatdoes -
16   Q. A monthor so? Didhe finally givethemto you?                   16       A. A nigger.
17   A. No, they weren't provided to me. And Commissioner             17       Q. Okay.
18     Green was released from his appointment before I could         18       A. And his participationin diversity as part of the
19     get them, and I never received them.                           19         disciplinary response was not weeded out untilsuch
20   Q. Never receivedthem.                                           20         time as I conducted an all-day diversity training for
21   A. No.                                                           21         all three ofthem, three ofthe people that I just
22   Q. Okay. And the City-the mayor knewthatyouhad                   22          indicated. And so that to me seemed to reflect a
23     maderequests forthosedocuments; correct?                       23          patternof delayed disciplinary response to these
24                                                                    24          incidents.
     A. Yes.
25   Q. And did he everrespond positivelyto makingsurethat            25       Q. Withregard to the fire department theincident that

                                                           Page 66                                                              Page 68

 1      you gotthosedocuments orrespond at allto your                      l      youjustdescribed, what wassaid inuseof theN word
 2      request?                                                           2      and to whom was it said?
 3   A. No.                                                                3   A. The firefighter, his name is Jose Suarez. He was
 4   Q. Isthatpart of whatyoumeant whenyousaythemayor                      4     called the firehouse nigger because he was adept at
 5      is deaf tone as it relates to - or was that tone deaf              5     dealing with or fixing or taking careof thingswithin
 6     as it relates to diversitymattersand concerns?                      6     the department So he was the overallfirehouse
 7   A. Yeah. It has everything to do with a lack of support               7     nigger.
 8      for the efforts I was making.                                      8   Q. I see.
 9   Q. Okay. Now, you indicated the City of Warren hasa                   9   A. And that was the comment directed to him by the
10     history- in paragraph 6 ofDeposition Exhibit S,                 10         lieutenant
11     youraffidavit hasa historyoftakingdelayed                       11      Q. I see. Like someonein servitude-
12     disciplinary action afteritsemployees engaged in                12      A. Yes.
13     racially discriminatory andotherwiseracially                    13      Q. -to the whites.
14     inappropriate conduct                                           14      A. Yes.
15             Canyou amplify on that, please. Give us                 15      Q. I see.
16     some examples.                                                  16                  MR. MUNGO: Let the record reflect I'm
17   A. I can give you three examples.                                 17         aboutto show the deponent Deposition ExhibitNumber
18   Q. Okay.                                                          18         2. And I'm sorryagain. Thafs all I have. But you
19   A. The first example is the incident involving Barbara            19         guys gavethis to -
20     Beyer and Ms. Howlett There was no immediate                    20               MR. ACHO: Thafs not reallythe point
21     disciplinary action. In fact I advocated for the                21         though. The point is you'reusing it today so —I'm
22     suspension that she ultimately received.                        22         not saying we don't have it
23            They were going to put a one-day unpaid                  23                MR. MUNGO: I apologize. I really-
24     suspension in her file. This is what was shared with            24                MR. ACHO: I know, but you'requalifying
25     me by Mark Simian And I protested that and indicated            25         your apologies.


                                                                                                     17      (Pages 65 to 68)
                                    Carroll Court Reporting and Video
                                                                586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                       PageID.10476                Page 20 of
                                      31

                                                       Gregory Murray
                                                      January 29, 2018

                                                        Page 69                                                              Page 71
 i             MR. MUNGO: I really didn't expect you to               l      sections of the different comments and data in this
 2      come here with two other lawyers. Okay?                       2      report that you may recollect having been exposed to
 3             MR. ACHO: They were here for your clienfs              3      or having been shared with you regarding Shawn Johnson
 4      deposition. Mr. Vinson'sthe City of Warren attorney.          4      and DeSheila Howlett
 5      Did you expecthe wasn't going to be here?                     5    A. There's a page called inter-departmental
 6            MR. MUNGO: Next time let me know, and I'll              6      communication, and it says supplemental, and it's Item
 7      make sure we have enough copies.                              7      Number 1. And it's a reference to Gorilla Glue.
 8    BY MR. MUNGO:                                                   8    Q. Okay. At the very bottomof the page, Mr. Murray,
 9    Q. So Mr. Murray, once you're able to review that               9      about in the middle of the page, you'll see the
10      document please indicate that you have for                   10      inscription DEFS then a hyphen and there'sa number.
11      identificationpurposes. And then I have a few                11    A. 000005.
12      questions to ask you.                                        12    Q. Okay. Let the recordreflectthat-
13    A. Okay. Yes. I've looked through it peripherally.             13    A. WPDForm50.
14    Q. Are you able to identifythat document sir?                  14    Q. Okay. That Mr.Murray's referencing Deposition
15    A. I have never seen this.                                     15      Exhibit Number - what was that number? Number 2,
16    Q. Doesthe documentcontainany information that you are         16      Page 5.
17      familiarwith describing any incidents or events that         17             Okay. And so you specifically recallthat
18      you'refamiliarwith? You can take your time and look          18      particular incident between Shawn Johnson andDeSheila
19      through it                                                   19      Howlett, the Plaintiff herein; correct?
20    A. Okay.                                                       20    A. Yes, based on my conversation with Detective Johnson
21    Q. Does it involve ShawnJohnson?                               21      at the onset of the diversity training. That's the
22    A. Yes, it does.                                               22      only incident that I'm -1 can see.
23    Q. Okay. Andthe document is - on thefront pagethere            23    Q. Andfortherecord, when yousayat theonset ofthe
24      I thinkit gives a description of whatthe document            24      diversity training, tellusfortherecord what
25       is?                                                         25      diversity training you're referencing asit pertains

                                                         Page 70                                                             Page 72

 1    A. Yes.
                                                                      1       to Shawn Johnson.
 2    Q. At the first page?                                           2    A. Okay. Detective Johnson participated in an all-day
 3    A. Yes.
                                                                      3      diversity trainingthat I conducted for Ms. Beyer, for
 4    Q. Disciplineof ShawnJohnson?                                   4       Detective Johnson, and for the fire department
 5    A. It's a personnel complaint                                   5       lieutenant It was meant to give them a broader
 6    Q. Personnel complaint against Shawn Johnson onbehalf of        6       insightinto the valueof diversityandinclusion.
 7       whom?
                                                                      7       And he was a participantin that training.
 8    A. DeSheila Howlett                                             8    Q. And during the time inwhich you had anopportunity to
 9    Q. Okay. Goahead. You can review that, sir. And tell             9     provide this diversity training for Shawn Johnson,
10       me if you are you able to identifyany events                10       were there any references or statements made byShawn
11       identifiedin this documentthat pertains to Shawn            11       Johnson with regard to hisuseor calling Ms. Howlett
12       Johnson.
                                                                      12      a namethat is considered raciallyderogatory and
13               MR. ACHO: Just for the record, I'm going             13      demeaning?
14       to place an objection. Number 1,he saidhe'snot               14   A. Well, partof that involved metalking individually
15       familiar with the document Number 2, this is two             15      with eachofthem. And during my conversationwith
16       years prior to Mr. Murray's employment with theCity.         16      DetectiveJohnson, he admitted to using a bad choice
 17      He has no personal knowledge.                                17      of words by calling —by sayingratherthat she
 18             I wouldobjectto any line of questioning               18      looked like the image on the Gorilla Glue bottle.
 19      regarding this document But go ahead.                        19   Q. And were there any admissions made byBeyer, Barbara
 20             THE WITNESS: I'm sorry. What was your                 20      Beyer, as it relates to theincident forwhich you
 21      question?                                                    21      provideddiversity trainingfor her?
 22   BY MR. MUNGO:                                                   22    A. No, she never did. But the police- excuse me. The
 23   Q. I think if you look at I think if you look at the -          23      fire lieutenant did and apologized profusely.
 24     lefssee. The first-well, just skim it Just                    24    Q. Okay. Whatdid he admitto?
 25     skim it and see how many of the statements and                25                                                      tfter
                                                                            A. He admitted to using the word nigger. We met after      g
                                                                                                                        BMJit-mjsr




                                                                                                  18     (Pages 69 to 72)
                                    Carroll Court Reporting and Video
                                                               586-468-2411
         Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                          PageID.10477             Page 21 of
                                               31

                                                                 Gregory Murray
                                                             January 29, 2018

                                                                 Page 73                                                              Page 75
          i
                  the training. He stayed behind after the training.        l          investigationofwhether or not Ms. Beyer had actually
         2    Q. Okay.                                                      2          used that word in front ofMs. Howlett more than once,
          3   A. And he expressed his remorse and personal                  3         that was, that investigationsustained that that did
          4     disappointment in him having said that Shared that          4         actually occur; is that right?
         5      it was not - not him, which is a traditionally used         5       A. Yes, and Mark Simlar confirmed for me that Ms. Beyer
          6      phrase when people say that to say that it's not them.     6         admitted to using the word.
         7      They didn't —yeah. But at any rate, he did admit            7       Q. Okay. More than once.
          8     and express regret                                          8       A. Yes.
          9   Q. Okay.                                                      9       Q. And so I want to reference Deposition Exhibit
         10   A. He was the only one of the three that did really.         10         Number 3. Can you take a look at that document and
         11   Q. Did he admit to you that there was a traditionand a       11         let me know if you're able to identify it, sir, the
         12     custom and practiceofusing that N word in the Warren       12          content therein?
         13     police —                                                   13       A. I have never seen this.
         14   A. No.                                                       14       Q. You've neverseenthat? Butwhat is deposition-
         15   Q. Or WarrenFire Department?                                 15       A. Oh, I'm sorry. I apologize. I did see the
         16   A. No, he did not                                            16          DEFS-000024 and 25, the last two pages of what you
         17   Q. He saidhe wasjust - did he indicatehow he cameup          17         just handed to me.
         18       with the use of that word?                               18       Q. Okay. Andthosedocuments depict what?
         19   A. No.                                                       19       A. Depict the finding of the investigation into the
         20   Q. Hedidnt. Okay. And howdidyou cometo training-             20         incident regarding Ms.Howlett and Ms. Beyerandthe
         21     providing diversity training forMs.Beyer? Howdid           21         specified time frame withinwhich shewas originally
         22       that come about?                                         22         supposedto serve her suspension.
         23   A. That was a part of our discussions regardingwhat the      23       Q. Sohowlongdid it takebetween the dateof the
         24     disciplinary response should be for her. And it was        24         incident and the date in whichthe disciplinary action
         25     at my insistence that they all receive this full-day       25         wastakenagainstMs. Beyer?


                                                                 Page 74                                                              Page 76

          1       training.                                                     l   A. Approximately four weeks.
          2   Q. Okay. Didyouever come to learn why Ms. Beyer needed        2       Q. Approximately four weeks. And what about the
          3       the diversitytraining?                                        3     diversity training, thetime thatwent - thatpassed
          4   A. Yes.
                                                                                4      between the incident between Shawn Johnson and his
          5   Q. Andwhatdidyouunderstand precipitated thefacts or               5      discriminatory conduct toward Ms.Howlett andthe
          6     events thatprecipitated herneed for diversity                   6      diversity training thathe received?
          7       training?                                                     7   A. I think that was a year and a half or so.
          8   A. An African American male came to the counter, was              8   Q. Yearandahalf?
                                                                                9   A. Or more.
          9       mistaken as to where he was supposed to register.
         10       There was a back-and-forth exchange between Ms. Beyer    10       Q. Yearanda halfor so.
                                                                           11
         11       andthis person. The person left Ms. Beyershared                   A. Or more.
         12       with Ms. Howlett that that nigger would have killed      12       Q. I'm sorry. Go ahead.
         13       her, and I think repeated the word at least twice.       13       A. Roughlya year and a half or so longer.
         14       Yeah, at least twice. And that was relayedto me by       14       Q. Okay. Before hegotany diversity training.
                                                                           15
         15       Mark Simlar, the acting human resource director.                  A. Yes.
         16   Q. DidMs. Beyer explain or make anystatements relative       16        Q. And did you ever come tolearn what happened behind
         17       to whyshe usedthe wordniggerin -                         17           Shawn Johnson engaging inthis prohibited
         18   A    No,
                                                                           18           discriminatory conduct toward Ms. Howlett, how that
         19           MR. ACHO: Objectat this point                        19           matter washandled in terms of anyconsequences for
         20       Mr.Murray already testified thatMs. Beyernever           20          Mr. ShawnJohnsonand Ms. Howlett? For example, were
         21       admitted that to him. So anything Mr. Murray             21          they separatedin environments or -
         22       testifies to is hearsay.                                 22        A. From what I understand, she was put back in up under
         23               MR. MUNGO: Okay.                                 23           him or in proximity to him after shecomplained about
         24   BY MR. MUNGO:                                                24           the incident But other than that I'm not aware of
         25   Q. Butyoudid cometo learnthat it was sustained-the           25           anyof the otherdisciplinary actions thatthe City
/"-*+•
                                                                                                           19 (Pages 73 to 76)
                                               Carroll Court Reporting and Video
                                                                   586-468-2411
   Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                         PageID.10478          Page 22 of
                                         31

                                                                Gregory Murray
                                                               January 29, 2018

                                                                 Page 77                                                     Page 79
        l            took.                                                   l             MR. ACHO: So let's take a break. And we
        2       Q. I see. Butyou were awarethat the City's                   2   may need to adjourn the deposition if you dont finish
        3         investigation ofMs. Howletfs complaints against            3   by a certain time because 1was led to believe this
        4         Shawn for his discriminatory, racially discriminatory      4   would be a quick deposition.
        5            and demeaning conduct toward Ms. Howlett resulted in    5          The majority ofthis is just irrelevant
        6            him being separated in work environmentsfrom            6   And you have - ifs your deposition. You're entitled
        7            Ms. Howlett You did learn that                          7   to do what you want to do. But we may have to
        8       A.    Yes.                                                   8   continuethis deposition on anotherday if this is how
        9       Q. And you also came to learn that he was - she was          9   we're going to continue, because Mr. Vinson and I both
       10         later put right back in the environmentin close           10   have meetingsthis afternoon,as does Ms. ODonnell.
       11         proximity to where he was working?                        11          So with that I dont want to speak for
       12       A.    Yes.                                                  12   anybody here. Do we wantto take a lunchbreak? I
       13       Q. Okay. And is that fromyour experienceas a                13   need to use the restroom. Ifs a quarterafter 12:00.
       14         diversitycoordinator and doing your work in diversity     14             MR. MUNGO: I don't need a lunch break. Do
       15         and race relations and discriminatorypractices, is        15   you need a lunchbreak,sir? Do you needsomething?
       16         that a wisething, an acceptablebest practiceto put        16   Mr. Sharpe, do you need anything?
       17         a victim,someonewho has been sustained in terms of        17             MR. SHARPE: Whatever the majority-
       18         the investigationoffinding that that person was           18             MR. ACHO: How long do you anticipate?
       19         victimizedin the case of Ms. Howlett,being put back       19   Basedon the factyou'reonlyon Number 6 —
       20            in the work environment with Mr. Johnson?              20             MR. MUNGO: Listen. Listen. You're not
       21       A. No. That's wholly inappropriate to - this againis        21   going to narrow down my - I've gotseven hours
       22         based on my nearly eight years as a union vice            22   according to thecourtrules, andyou're notgoing to
       23         president based on my experiencedealingwith               23   narrow down my depositionso -
       24            discrimination in the workplace. It's wholly           24         MR. ACHO: No, no, no. I'm not
       25            inappropriateto put the victim back into an            25   attempting -


                                                                 Page 78                                                     Page 80

        1            environment in close proximity to the perpetrator.      1             MR.MUNGO: Whatdo youneed? Tell mewhat
        2       Q. Is therea reason forthat?                                 2   you want
        3       A. Yeah. It createsa potentialhostilework                    3          MR. ACHO: Well,ifs quarterafter 12:00.
        4            environment. It creates stress and anxiety for the      4   I'mnottelling youhowto conduct it butyou
        5            victim of the incident It can lead to castigation by    5   indicated thiswas going to bea quick deposition.
        6         otheremployees in the general areaaswelL And so            6   And you're - you're repeating yourself, andifs
        7         therearequitea fewnegative consequences of that            7   just ifs taking fartoomuch time.
        8       Q. Sothat employee should never beputback inthat same        8          So here'swhatI'mgoingto say: Wewill
            9     work environment with theemployee who victimized the       9     go until -1 dontwant tospeak for Ethan. Did you
       10            victim?
                                                                            10     want to take a lunch?
       11       A. That's correct
                                                                            11             MR. MUNGO: We don't need a lunch.
       12       Q. And back toyour affidavit Deposition Exhibit Number      12             MR. ACHO: I have a 3:30 meetingin Livonia
       13            5, looking at paragraph 6,with regard tothetime -      13     thatI have to be at I knowyouhavea 3:00or 3:30
       14            thespace oftime between Ms. Beyer1s - die              14     meeting, as does Beth.
       15            disciplinary action takenagainst Ms.Beyer, you         15             MR. VINSON: We can break at 2:00. Would
                                                                            16     that-
       16            indicated earlier that she was not terminated —or
       17            notterminated butsuspended until aftershereceived      17            MR. ACHO: Break at 2:00 and then continue
       18            some kind of bonus check?                              18     this next week. Is that okay with you?
       19                   MR. ACHO: I'm goingto ask at this point         19             MR. MUNGO: Well, why didn't you indicate
       20            thatwetake a break. Youare goingunbearably slow.       20     that before -
       21            Youindicated youwerejust goingto touchon               21             MR. ACHO: Because when you and I spoke,
       22            pertinent parts. Youaregoinglineby line. You're        22     yousaidthiswasgoing to bea really quick
       23            onlyonNumber 6 out of 16,andyoujust - you're           23     deposition. Andifs not
       24            extremely slow.                                        24             MR. MUNGO: Yeah, but ifyou-
       25                    MR. MUNGO: You need to take a break?           25             MR. ACHO: Andso I planned accordingly.
•~\L
                                                                                                      20 (Pages 77 to 80)
                                              Carroll Court Reporting and Video
                                                                    586-468-2411
       Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                         PageID.10479            Page 23 of
                                             31

                                                           Gregory Murray
                                                         January 29,               2018

/*"S                                                       Page 81                                                                   Page 83
        1
                       MR. MUNGO: If you had to leave at a                 l                   MR. ACHO: Not first learned. I told
        2       certain time,Counsel, you were obligated to informme       2         you —
        3       ofthat                                                     3                MR. VINSON: We thought this would be a
        4              MR. ACHO: Well, when we spoke on the                4         two-hour dep.
        5       phone,you saidthis was goingto be a reallyquick            5                MR. ACHO: Thafs what you indicated to us.
        6       deposition. So ifs not a reallyquick deposition.           6                MR. VINSON: I thought we'd be out of here
        7       So these things happen. So I'm restating-                  7         by now.
        8              MR. MUNGO: Okay. So you'retaking up                 8                MR. MUNGO: How long you've been practicing
        9       valuabletime now. We're going to continue.                 9         law, sir?
       10              MR. ACHO: All right. And then we'll agree          10                 MR. VINSON: Long enough to know how long a
       11       to adjourn at 2:00andcontinuethis next -                  11         dep should run, man.
       12              MR. MUNGO: No. I'm not going to agreeto            12                 MR. ACHO: Especially this one.
       13       adjourn at 2:00.                                          13                MR. VINSON: 40 yearsplus. Okay? If you
       14              MR. ACHO: Counsel.                                 14         want to know specifically.
       15             MR. MUNGO: I'm not going to agreeto                 15                MR. MUNGO: Okay. So then you know how I
       16       adjourn.                                                  16         conduct my cases.
       17             MR. ACHO: Then we're taking a break right           17               MR. VINSON: No. This is my first exposure
       18       now. We're going to takea lunch break. Thanks.            18         to you.
       19              MR. MUNGO: Lefs set the time.                      19                   MR. ACHO: I've never had a case with you
                                                                          20         either.
       20              MR. ACHO: Ifs 12:15.
       21                MR. MUNGO: Howmuch time do you needto            21                   MR. VINSON: I have no idea. I'll know in
       22                                                                 22         the future.
                eat?
       23                MR. ACHO: We'lljust go downstairs.               23                   MR. MUNGO: DoyouknowI havemultimillion
       24                MR. MUNGO: Canyou be backat 12:30?               24         dollar cases under my belt?
       25                MR. VINSON: No.
                                                                          25                   MR. ACHO: So do I, and I cando the dep in


f~S                                                         Page 82                                                                  Page 84

        i                MR. MUNGO: What about 12:40? 12:40?               1         35 minutes.
        2                MR. VINSON: I dont know. We'll see.               2                   MR. VINSON: So what? That doesnt mean
        3              MR. ACHO: Just asyou dont wantto be                 3          anythingto me.
            4   limited in yourdeposition -                                    4            MR. ACHO: Come on, man. I don't care
            5            MR. MUNGO: Thafs 25 minutes.                          5      about your resume.
            6            MR. ACHO: And we'reup hereon the 15th                 6                MR. MUNGO: What it means is thatyou make
            7    floor, andwe'vegotto getdown there. We've gotto               7      your decision togo get your lunch or stay here and
            8    order. You're not beingreasonable.                            8      takeyour five-minute break.
            9            MR. MUNGO: And then you're goingto leave              9            MR. ACHO: All right We'retakinga
       10        at 2:00?
                                                                          10          five-minute break —
        11                MR. ACHO: No. If we're going to leave at        11                    MR. MUNGO: Whatever you're goingto do,
        12       2:00, we wouldnt take a lunch break right now. So        12          just do it
        13       whydontwejustcontinue right now, take a                  13                 MR. ACHO: We'retakinga five-minute
        14       five-minute bathroom break,continue,adjourn at            14         break, and we're going toconclude at 230. Andwe
        15       2:00 p.m., and then just wrap this up next week or the    15         will finish thedeposition atamutually convenient
        16       following week? Thafs all I was suggesting.               16         day because that was the tacit understanding we had.
        17                MR. MUNGO: Oh. So you're saying-                 17         We'll be back in five or ten.
        18                MR. ACHO: Well take a five-minute break          18                   MR. MUNGO: Whatever you want to do.
        19       right now, gotill 2:00 or2:30 maxtoday, and then-         19                   MR. ACHO: Thank you, sir.
        20                MR. MUNGO: So you're saying if youtake -         20                   MR. VINSON: Okay. Thank you.
        21                MR. ACHO: Mike, you understand.                  21                   (Ms. Rae-O'Donnell exits the room at
        22                MR. MUNGO: If you take a lunchbreak,then         22                   12:15p.m.)
        23       you're notgoing to cutmy deposition short by saying       23                   MR. MUNGO: We'll talk to the Court-if
        24       that all ofa suddentoday I first learned that you         24         we're going to stop at2:30, we're going totalkto
                                                                           25
        25       got —you have a meetingto go to.                                     the Court

 rH
                                                                                                           21    (Pages

                                         Carroll Court Reporting and Video
                                                               586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                  PageID.10480            Page 24 of
                                      31

                                                  Gregory Murray
                                                 January 29, 2018

                                                  Page 85                                                            Page 87
 1           MR. ACHO: We're not going to talk to the          l            (Offthe record at 12:16 p.m.)
 2    Court. We just -                                        2             (Back on the record at 12:20 p.m.)
 3             MR. MUNGO: Yeah, we are.                        3   BY MR MUNGO:
 4            MR. ACHO: Now you're talking as my               4   Q. We're back on the record. Did you answer the
 5    colleague has left the room.                             5     question? I askedyoua question aboutthespacein
 6            MR. MUNGO: I'm going to call the Court and       6     time between Beyer- it beingconfirmedthat Beyer
 7    tell the Court whaf s going on.                          7     actually usedthe wordnigger repeatedly in frontof
 8            MR. ACHO: As my colleagues have left the         8     Ms. Howlett and the time at which she got her
 9    room.
                                                               9     discipline. Yousaidit wasfourweeks; is that
10             MR. MUNGO: Yeah, okay. All right. Go           10     correct?
11    ahead.                                                  11   A. At least at least four weeks.
12           No. I'm not going to call right now. I'm         12                MR. ACHO: Asked and answered. I'm going
13    going to call when you get back. If I'm not done and    13     to startplacing askedandanswered objections on the
14    youtry to leaveat 2:30, I'm callingthe Court.           14      record.
15             MR. ACHO: Counsel, we just had an              15                MR. MUNGO: Okay.
16    agreement.                                              16                MR ACHO: Because youkeeprepeating
17          MR. MUNGO: No, there's no agreement. You          17      yourself, sir. Andthatis thecause ofthedelay of
18    should have told me before today, long before today -   18      this dep. Go ahead,sir.
19           MR. ACHO: Counsel, on the phone-                 19                MR MUNGO: You know, Mr. Acho, there's a
20           MR. MUNGO: That aint going to fly with           20      properwayto make-
21    me, Counsel. That aint going to fly with me. Okay?      21                MR ACHO: You know, you keep
22           MR. ACHO: I dont want to bother Judge            22      mispronouncing myname even though youasked mehow to
23    Berg.                                                   23      pronounce it
24             MR. MUNGO: Whatever you want to do.            24            MR MUNGO: Acho, Acho; right?
25             MR. ACHO: I dont want to bother Judge          25            MR. ACHO: Well, is it Mungo or is it


                                                  Page 86                                                            Page 88
 1    Berg.                                                    1       Mungo? I dont mispronounceyour name.
 2            MR. MUNGO: You know what I'm going to do.        2           MR. MUNGO: Okay.
 3            MR. ACHO: I don't want to bother Judge           3           MR. ACHO: 1mean,you're intelligent
 4    Berg.                                                    4       enough thatyoushouldn't keeprepeatedly - you
 5           MR. MUNGO: Okay? You knowwhat I'mgoing            5       pronounced my name three, four different ways since
 6    to do. Sojust go ahead and do - you got your             6       I'veknown you. I don'tunderstand that Is it
 7    choice. Five-minute break or lunch. Okay?                7       deliberate?
 8          MR. ACHO: So we do have a choice. Wait a           8              MR. MUNGO: Okay. So whydon'tyou tell me
 9    minute. We do have a choice.                             9       the correctpronunciation.
10          MR, MUNGO: Well, I can't make you do              10              MR. ACHO: 1told you multipletimes. Ifs
11    anything.                                               11       Acho.
12             MR. ACHO: No, no, no.                          12                 MR. MUNGO: Acho.
13           MR. MUNGO: You just told me what you're          13                 MR. ACHO: Like a nacho with no N.
14    going to do.                                            14             MR. MUNGO: Okay. Thank you. I got it
15             MR. ACHO: No, no.                              15       And I apologize.
16           MR. MUNGO: So make your choice so we can         16                 MR. ACHO: You don't have to.
17    get going.                                              17                 MR. MUNGO: I dont like to mispronounce
18           MR. VINSON: Well, I've got to run to the         18       anybody's name.
19    men's room.                                             19    BY MR. MUNGO:
20             MR. ACHO: So do I.                             20    Q. Okay. So I asked you aboutthedifference in that
21             MR. VINSON: You battle this out                21       time frame,and you said about four weeks.
22             MR. ACHO: No. We already had an                22    A. At least four weeks.
23    agreement                                               23    Q. Wasthere something else that occurred duringthat
24         MR. MUNGO: I'm not talking about it                24      periodof timepriorto Ms. Beyerreceiving the
25    anymore. I told you what I'm going to do.               25       discipline?


                                                                                           22    (Pages 85 to 88)
                              Carroll Court Reporting                     and Video
                                                      586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                           PageID.10481              Page 25 of
                                      31

                                                     Gregory Murray
                                                    January 29, 2018

                                                       Page 89                                                                 Page 91
 1   A. There were meetings about her discipline. There was         l       A. He essentially talked about how people with Tourette's
 2     conversation about what some of the defenses might be,       2         syndrome were prone to make excited utterances,
 3     which —do you want me to elaborate on that?                  3            uncontrolled, unfiltered utterances, profanity and
 4   Q. Well, did anything occurthat would appearto be more         4            things ofthis nature. He was waving his hands while
 5     ofa reward to Ms. Beyer than a disciplinary action           5            he was givingthis example of peoplewith Tourette's
 6     duringthat periodoftime?                                     6            syndrome.
 7   A. Well, she was continuing to work. She was allowed to       7        Q. Was therea reason why he was makingthat point or
 8      continue to work and to continue to draw her paycheck.      8         did he statea reason why he was makingthat point?
 9              And again, as I said, the actual discipline         9       A. They weretalking about whether or not that kind of
10     was not weeded out until she received her longevity         10         behaviorwould be prohibitivebehaviorwith respectto
11      check. And the reason why I know that is I requested       11         employing the person, in that context
12      all of her pay documents from the point that the           12       Q. And me mayor said thatit wouldbe prohibitive.
13      discipline was determined. Because it had been at          13       A. He used that example.
14      least a month, and she was still on the job. So I, of      14               MR. VINSON: That was asking questions.
15      my own, requested her pay documents; and that's how I      15               THE WITNESS: He used that example. He
16      discovered it                                              16            asked - yes,he didaskthatquestion. But hedid it
17   Q. Did it appear to be a reward forherto get a bonus          17            in sucha way whereit wasveryemphatically and
18     check before she actuallywent out on her discipline         18            visually offensive notonlyto me butto thetrainer
19     to you?                                                     19            and also to other members ofhis staff. Afterwards he
20   A. Longevity checks are a standard part of union              20            asked me to destroy the tape.
21     negotiated contracts, and so that would not have been       21       BY MR. MUNGO:
22     a reward for her. It's something that's contractually       22       Q. Didhesaywhy he wanted youto destroy thetape?
23     obligated to her.                                           23       A. Because he was concerned that it might draw a
24   Q. Okay. It was just the timing in which she received it      24         connection to the first tape that was released that
25     you think?                                                  25         dealt with him describing people with disabilities as


                                                         Page 90                                                                Page 92

 1   A. Yes.                                                            1     deservingof being cagedand things of that nature.
 2   Q. Receivedher discipline?                                     2
                                                                            Q. Didyou ever hear himmakethosecomments?
 3   A. Yes.                                                            3   A. The first-
 4   Q. That made it appearto be an attempt to go easy on               4
                                                                            Q. Yes.
 5      her?                                                            5   A.    -comments? No.
 6   A. Yes.                                                            6
                                                                            Q. No. You just heard the tapes?
 7   Q. And in paragraph 13,sir,whereyou indicate that                  7   A.  I heardthe tapes. But when I went to work with him,
 8     Mayor Fouts hadmadedisparaging comments about people             8     I gavehim the benefit ofthe doubt
 9      with Tourette'ssyndrome?                                        9
                                                                            Q. Didhe sayhe was concerned with that,his comments
10   A. Yes.                                                       10            about the people withTourette's being connected with
11   Q. Whathappened there? Could you amplifyon that for           11            the firsttape?
12     just a moment? And he askedyou to erase the tape,           12       A.    Yes.
13     the recording ofthat?                                       13
                                                                            Q- He did say that?
14   A. I arranged for a training to be conducted by the EEOC      14       A.    Yes.
15     regardingEEOC regulations as it relatesto                   15
                                                                            Q. What did he say?
16     municipalities. It was being recorded.                      16       A. Well, he said that if people were to see that they
17            And during that training, Mayor Fouts made           17            might think that he actually saidwhat was on the
18     some very disparagingcomments and mockery of a person       18          first tapes.
19     with Tourette's syndrome. Afterwards - and there            19
                                                                            Q. I see.
20     were quite a few witnesses to that including the            20       A. So he ordered me to destroy the tapes, the tape.
21     person who conducted the training.                          21
                                                                            Q. Okay.
22   Q. Okay. Who was that, by the way? If you recall.             22       A. Which I partially complied with.
23   A. Lolita Davis from the EEOC                                 23
                                                                            Q. Now, in your last paragraph thereon page- on the
24   Q. Do you recallwhat the mayor said or the effect of          24            thirdpageof your affidavit, Deposition Exhibit -
25      what he said?                                              25            I'm sorry. Fourth page ofyour affidavit Deposition


                                                                                                     23     (Pages 89 to 92)
                                   Carroll Court Reporting and Video
                                                            586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                     PageID.10482                   Page 26 of
                                      31

                                                     Gregory Murray
                                                    January 29, 2018

                                                      Page 93                                                               Page 95
 i     Exhibit Number 5, Number 16, you renderwhat is            l   Q. Okay. Did you ever receiveit?
 2     considered to be anopinion. In fact you start that        2   A. No.
 3     paragraph offwith it is youropinion thatMayor Fouts       3   Q. Do youhaveanyreason to believethatthey actually
 4     hiredyou as the city's diversitycoordinator as            4        had one in existence since you had never seen one
 5     windowdressing andmerelya political calculation, to       5        afterhavingrequested it?
 6     give a false impressionthat he and the city               6   A. No.
 7     government was interested in abating discrimination       7   Q. Sir, on this particular document it has the -
 8     based on race within the city.                            8        attached to it in the back - this document for
 9            What causedyou to arriveat that                    9        whatever reason doesn't have the numerical
10     conclusionand to evolve and developthat opinion          10        inscriptions on the bottom. But I'mgoing to
11     otherthanwhat you'vealready put in the record?           11        reference youto about three pages thatareattached
12   A. Well, essentiallythat that he renegedon his             12        to theveryback,the endof this document, the last
13     commitment to diversity, informed me that he wanted to   13        three pages.
14      put diversity on the back burner, redirecting my        14                That first pagethafs up at the top
15     energy and focus away from the diversity, and declined   15        there's an inscription, 2017, parenthetical, February
16     to accept the recommendations that he hired me to        16        through Mayof 24-hour training block. Whatdoes that
17     developto bring the dry into more compliancewith         17        representifanything, to you, sir?
18      diversity and to better reflect the demographics of     18   A. The first reference describes an in-service conducted
19     the city within the municipal workforce.                 19         by JamesFriedman who is a chaplain and part-timeNew
20   Q. I see. I see. I'm goingto show the deponent             20         Baltimore police officer.
21      Deposition ExhibitNumber4. Take a look atthat,          21   Q. Okay. Now, this particular time frame -do you
22     sir. Thafs me discrimination and sexual                  22         recallwhen Ms. Howlett actuallyleft the Warren
23     harassment—                                              23         Police Department orthe lastdaythatsheworked
                                                                24        there?
24   A. Before we do that can I take a break?
25   Q. Yes, sir.                                               25   A. Not specifically, but I think it was in the beginning


                                                      Page 94                                                                Page 96
 1            (Offthe record at 12:29p.m.)                       1         of the secondquarter of the year, I believe.
 2            (Back on the record at 12:38 p.m.)                 2
                                                                     Q. Which would have been?
 3            MR. MUNGO: Let the record reflect that             3   A. Around March or April.
 4      Fvegiven Mr. Murray, the deponent Deposition             4
                                                                     Q- Marchor April?
 5      Exhibit - what number is on there, sir?                  5   A. To my recollection.
 6            THE WITNESS: Four.                                 6
                                                                     Q. Yeah,no problem. And thistraining took place
 7            MR. MUNGO: Number 4.                               7         between what months in 2017?
 8   BY MR. MUNGO:                                               8   A.     Beganin February and would have went through May,
 9   Q. Could you take a look at that document for               9         yeah.
10     identification purposes andtell me whetheror not you     10
                                                                     Q. Okay. Are you familiar with the person who
11     recognize it                                             11         apparently, based ontheinscription here, conducted
12   A. I have never seen this.                                 12         thattraining, JamesA. Friedman?
13   Q. Never saw it Okay. And what doesthat document           13   A. Yes.
14     purport to be based onthe inscriptions on it sir?        14
                                                                     Q. And are you familiar withthetraining thathe
15   A. General order regarding discrimination and sexual       15         conducted?
16      harassment                                              16   A.     I attended one session which was to be repeated for, I
17   Q. For whom?                                               17         think approximately 13 weeks.
                                                                18
18   A. For the Warren Police Department                             Q. 13 weeks.
19   Q. Forthe Warren Police Department And have you ever       19   A.     Yeah.
20      been shown this document or had access to this          20
                                                                     Q. And how muchtraining wouldeachpoliceofficer-
21      document or ever even known that this document was in   21     this was for the police department correct?
22     existence during the time you served as diversity        22   A.     Yes, it was.
23     coordinator for the City ofWarren?                       23
                                                                      Q. So how much training time would eachpoliceofficer
24   A. No, but this would have been included in my request     24         have received hadthey attended this training?
25      for documents.                                          25    A.    I believe this was on a rotating basis. All I know is


                                                                                               24      (Pages 93 to 96)
                                  Carroll Court Reporting and Video
                                                         586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                           PageID.10483            Page 27 of
                                      31

                                                       Gregory Murray
                                                      January 29, 2018

                                                         Page 97                                                             Page 99
 i      that Friedman shared with me that he would do a one          1
                                                                          Q. And how long had you waited forthat informationand
 2      and a half hour orientation rotating through all of          2         never received it?
 3      the officers to include that time period so I -              3    A.    Approximately four or five weeks, just before
 4    Q. I understand.                                               4         Commissioner Green left
 5    A. That's the best I can answer.                               5
                                                                          Q. Okay. And you still never received it
 6    Q. I understand. Was that supposed to be diversity             6    A.    No.
 7      training?                                                    7
                                                                          Q. And so far as you'reconcerned, is there any evidence
 8    A. It was supposed to be not diversity training so much        8         that you detectedthatthere was ever any training
 9      as an orientation or an in-service.                          9         provided to the Warren Police Department andits
10    Q. Okay.                                                      10         executives that addressed racially discriminatory
11    A. There's a difference between an in-service and actual      11         attitudes and employment practices?
12      training. An in-service is primarily just a                 12    A.    No.
13      presentationof information. A training involves             13
                                                                          Q. Have you evercomeacross information, sir,directly
14      exercises, interactive processes, providing written         14         orindirectly, feedback from African Americans who had
15      documentation that one would follow through the course      15         applied for work there attheCityof Warren that had
16      ofthe training itself.                                      16         negative reports on howthey weretreated?
17    Q. So thenthis was not diversitytraining ofany sort;          17    A.    Yes. I did talk to a number of people who had
IB       correct?                                                   18         indicated they had applied, had to apply again, had to
19    A. Not in its genuine form, no.                               19         apply several times, in fact never got response
20    Q. Wouldthathavebeeneffective in assisting police             20      letters or interviews, yes.
21      officers withany potential racist attitudes, sexist         21
                                                                          Q. Okay. Have youhad anopportunity to inquire into
22       attitudes at all?                                          22         thosecircumstances, any particular caseat all?
23    A. No, because the amount of time would not allow to go       23    A.    No. Actually, no.
24       in depth Into thoseindividual areas. Take, for             24
                                                                          Q. Didthose sortsofreports, were they numerousor -
25       example, implicit bias, subconscious bias isa partof       25    A.    They were intermittent By intermittent I mean

                                                         Page 98                                                            Page 100
                                                                     1         occasional.
 1       diversity training, and that in and of itself, to be
 2       donecorrectlyin my opinion,a three to four-hour             2
                                                                          Q. Okay.
                                                                     3    A. Yeah.
 3       block by itself.
 4    Q. Okay. Had you known of any other training being             4
                                                                          Q. Areyou familiar withtheEEO-4 report, sir?
 5      conducted orprovided to theWarren Police Department          5    A. Yes.
 6       thatdealt with addressing racially discriminatory           6
                                                                          Q. Can you tell usfor the record whafs that report?
 7       attitudesand practices?                                     7    A.    An EEO-4 report isa biannually required report to the
 8    A. No. I requested that information but neverreceived          8         Equal Employment Opportunity Commission which
 9       it
                                                                     9         constitutes a breakdown of all municipal employees
10    Q. Soas far as you were concerned, you were not aware of      10         both by raceand genderand incomecategory.
11      any diversity training orany training that dealt with       11          Is that a required reporting?
12        addressing racially discriminatory attitudes and           12         Yes.
13        practices for theWarren Police Department either           13         By federal law?
14        during '17,2017,the year you wereactually working          14         By federal law, yes.
15        thereasdiversity coordinator or in the past?               15         And what does this - so the information you just said
16     A. No. I'm not familiar with that                             16        breaks down employees by race and gender. Anddoes it
17     Q. And you actually requested information.                    17        also break down, provide abreakdown interms of that
18     A. Yes.
                                                                     18        race and gender component per department within the
19     Q. Had there been training in the past youwanted to           19        city?
20        know whatthat training was. You requested it and           20         It doesgroup departments,but it alsomore
21        you received none.                                         21        specifically identifies them by income categories and
22     A. That's correct I requested it for a 36-month period,       22        type of profession. So yes.
 23      going back 36 months.                                       23
                                                                          Q. Did you ever have an opportunity toreview any EEO-4
24     Q. Okay.                                                      24        reports submitted, prepared bytheCity ofWarren?
25     A. But never received it                                      25         Yes, from the period of 1999 through2017.


                                                                                                    25 (Pages 97 to 100)
                                    Carroll Court Reporting and Video
                                                              586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                       PageID.10484              Page 28 of
                                      31

                                                  Gregory Murray
                                                 January 29, 2018

                                                  Page 101                                                                Page 103
 i   Q. Okay. Do you recall,sir, the percentage - and I               l            I had to stay behind at work so that they
 2      know you probably cant recollect the exact numbers.           2     could come to my office. I reproduced the witness
 3   A. Right                                                         3     statement forms. And in the presence of an
 4   Q. But do you have an ideabaseduponyour review of                4     interpreter that I had secured for them, allowed them
 5     those EEO-4reports asto the percentage of minorities           5     to complete the forms, which they did.
 6     that were employed by the City ofWarren for those              6            The following day myself and Mark Simlar,
 7      periods?                                                      7     again the acting human resource director, personally
 8   A. Right In no instance did it rise above 7.5 percent            8     walked the forms over and handed them to Commissioner
 9   Q. In no instance.                                               9     Green.
10   A. Right                                                        10   Q. And id CommissionerGreentreatthose complaints,
11   Q. And you did testify earlierthat you're not awareof           11     those forms appropriately?
12     any African Americans in the policedepartmentever             12   A. He apologized for the incident that occurred. I don't
13      other than DeSheila Howlett                                  13     know what happened after that with respect to the
14   A. That's correct                                               14     outcome of him having received those forms.
15   Q. Did you file any EEO-4 reportsfor the City ofWarren?         15   Q. Okay.
16   A. Yes.                                                         16   A. But I do know that an investigation was conducted, a
17   Q. How many?                                                    17      reportwas generated which contained inaccuracies, and
18   A. One.                                                         18     the matter is now under litigation.
19   Q. One. And that was for—                                       19   Q. Okay. I don't recall your mentioning whathappened,
20   A. 2017.                                                        20     the incidentthatJere Green apologized for.
21   Q. 2017. Do you recallwhether or not that number of             21   A. Oh. There had been quite a bit of conversation about
22     African Americans being employed by the City of Warren        22     the rightof thoseindividuals to cometo the police
23     had increased, decreased, or stayed the same on the           23      station and fill out these statements. And I had
24     reportthat you filed?                                         24      conversationsdirectly with Mr. Green, Jere Green,
25   A. It was roughly about six point -1 want to say                25      CommissionerGreen, and a Sergeant Bradley wherein I


                                                  Page 102                                                                 Page 104

 1      6.8 percent I recall that number as a percentage.             l      shared with them that they should facilitatethe deaf
 2      So it pretty much stayed consistent after I want to           2      person'sability to completethe forms,just get them
 3      say 2003 in terms of ratio. You have people leaving,          3      in and out not necessarily debate the content ofwhat
 4      peoplecoming, peoplebeing hired, peopleleaving,et             4      they were going to put on the forms.
 5      cetera so —                                                   5             As I understood it that was what was going
 6   Q. Do you everrecall any complaints being filedagainst           6      to happen. But when they arrived, they were refused
 7     the Warren Police Department by any AfricanAmericans,          7      the other witness forms to fill out They contacted
 8     whetherthey were disabledor not?                               8      me via phonewhile they were there at the police
 9   A. Yes.                                                          9      department and I instructed them to comeover. I
10   Q. Canyoutell us for the record whatthatwas,sir?                10      madethe copy —they were only given one blank copy.
11   A. A complaint was filed with me as the Americans with          11      There were three individuals. They were only given
12      Disability Act coordinator against the Warren Police         12      one blank copy, and I made two more copies of that
13      Department regarding alleged mistreatment of people          13              But Mr. Green had, Commissioner Green had
14      who were deaf, deaf, blind, or hard of hearing.              14      initially indicated that he would facilitatethat and,
15   Q. Okay. Do you recall whatbecameof that complaint?             15      in fact was goingto stay until that had happened.
16   A. A formal complaint was filed with the Justice                16       But he left So that when they arrived, they were
17      Department and an internal investigation was                 17      being servicedso to speak by Sergeant Bradley,who
18      conducted by the City.                                       18      ultimately denied the other two deaf persons the
19   Q. Okay. And was that complaint and the complainants            19     witness state forms, blank witness state forms.
20     treatedwith dignity and respect in your opinion?              20   Q. I see.
21   A. I would say in one instance, no; and that was an             21   A. Statement forms.
22      instance where two deaf persons were denied the              22   Q. And did you happen to mentionthe race ofthese
23      opportunity to receive witness statement forms when          23      disabled, deaf-
24      they presented themselves to the Warren Police               24    A. They were African American.
25      Department to complete those forms.                          25    Q. All ofthem were AfricanAmericans.
                                                  inniiiii naiamiS                                                                    J
                                                                                            26 (Pages 101 to 104)
                                Carroll Court Reporting and Video
                                                      586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                        PageID.10485              Page 29 of
                                      31

                                                      Gregory Murray
                                                     January 29, 2018

                                                     Page 105                                                              Page 107   |
 1   A. Yes.                                                         l   A.    No.
 2   Q. And I don't recall whether we actually put in the            2   Q. And then I want to refer you to DepositionExhibit
 3     record Mr. Murray, Commissioner JereGreen,is he               3        Number 8. Ifs dated January 10,2003, which is           j
 4      white?                                                       4        discrimination of sexual harassment
 5   A. Yes, he is.                                                  5               Oh. By the way, before we delve into
 6   Q. Okay. And BarbaraBeyer is white.                             6        Deposition ExhibitNumber 8, which is January 10th,
 7   A. Yes.                                                         7        2003, Deposition ExhibitNumber4 was - it showson
 8   Q. Okay. And ShawnJohnson is white.                             8        the firstpageatthe bottomtowardthe left that it
 9   A. Yes.                                                         9        rescinds the document that was dated -1 guess it
10   Q. And the lieutenant fromthe firedepartment was white.        10        would be a similar document that would have been
11   A. Yes.                                                        11     dated - what would that be, March of 2001?
12   Q. We're going to take a break. I think I'm done, but I        12   A. That would be January of 2003.
13     need to take a break real quickly, please.                   13   Q. January of- where it says rescinds?
14            (Off the recordat 12:56p.m.)                          14   A.    Yes.
15               MARKED FOR IDENTIFICATION                          15   Q. Okay.
16               DEPOSITION EXHIBIT 8                               16   A. Which is actually Exhibit Number 8.
17               (GeneralOrderNo. 03-01)                            17   Q. Is that the way you would readthat?
18               1:24p.m.                                           18            MR. SHARPE: He's referringto this.
19               (Back on the record at 1:25 p.m.)                  19   BY MR. MUNGO:
20   BY MR. MUNGO:                                                  20   Q. Wouldthatbe March 2001? Its hard to tell. It
21   Q. We'reback on the record. So Mr. Murray, in                  21     seems based upon theDeposition Exhibit Number -
22     Deposition ExhibitNumber4, whichis discrimination            22   A. Well, maybe the dates don't-
23     ofsexual harassmentdated Jury24th, 2017, you have            23   Q. It rescinds 87 of2012, it looks like;right? Or
24      that one before you, sir?                                   24        87-December of 1987.
25   A. Yes, I do.                                                  25   A. Yes. I think that's the way it works.


                                                     Page 106                                                              Page 108
 1   Q. Okay. Sir, I want you to take a look atthat                  1                MR. ACHO: I'm goingto objectas to
 2     document And in particular I want to referyou to              2        speculation. Hedoesnt know. We dont know. You
 3     Page 4, Page 4, C subpart 2. Take a look at that              3        dont know.
 4     paragraph, sir,andtell me ifthere's anything there            4                THE WITNESS: Yeah.
 5     that is - that you're familiar with.                          5                MR. ACHO: Ifscompletely up to                   1
 6   A. No. Actually, I'm unfamiliar with the entire                 6        speculation.
                                                                     7
 7     document And I'm surprised to see my name in bold                 BY MR. MUNGO:
 8      print in C subpart 2.                                        8   Q. Okay. So whatwasyouranswer to thatquestion, sir?
 9   Q. C subpart2.                                                  9   A. Well, my answer would be that the year is indicated by
10   A. Right Because I've never seen this document                 10        the first date and the second numeral is the month.
11   Q. Okay. This document is dated July24th, 2017. Among          11   Q. Is the month. Okay.
12     the documents that you said you requested but never          12   A. This is consistent with military nomenclature in terms
13      received, would this be a document that would be            13        of the date.
14      includedamongthe sort ofdocumentsthat you                   14   Q. The yearis first, then me month.
                                                                    15
15      requested from the City ofWarren?                                A. Yes.
16   A. Yes.                                                        16   Q. Okay. Which would be consistentbecausethen this one
17   Q. Okay. But you never received it                             17     wouldhavereplaced 2003in the monthof January,
18   A. That's correct I never received it                          18     whichis Deposition Exhibit Number 8. So Deposition
19   Q. Would you expect to have received it particularly           19     Exhibit Number 4 would have replaced Deposition
20     since your name was typed in bold -                          20        Exhibit Number 8.
21   A. Yes.                                                        21                So Deposition Exhibit Number 8,which is             j
22   Q. - as a person to bring complaints to?                       22        the January 2003 discrimination of sexualharassment
23   A. Yes.                                                    '   23        policy for the City ofWarren, does not have reference       !
24   Q. Did anyone ever tell you this document was in               24        to your name in it correct?
25      existence?                                                  25   A. That's correct                                                i



                                                                                             27 (Pages 105 to 108)
                                    Carroll Court Reporting and Video
                                                        586-468-2411
Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                                                                       PageID.10486            Page 30 of
                                      31

                                                                Gregory Murray
                                                            January 29, 2018

                                                              Page 109                                                                                  Page 111
 i   Q. Okay. So it would appear, it would appear thatthere                               l                  shortly. Obviously, Mr. Mungo, we'lldo it at a
 2     was some changes madeto the Deposition Exhibit Number                              2                  convenienttime for you as well.
 3     8 asthoughthereweresomedeficiencies thatneeded                                     3                         We're not goingto have time to set the dep
 4     to be corrected that wereattempted in Deposition                                   4                  schedules today, but I will follow up with you and
 5     Exhibit Number 4.                                                                  5                  Mr. Lazano (ph) in the next 24 to 48 hours. 1do have
 6            MR. ACHO: Fmgoingto object to your                                           6                 the datesof February 20th, 21st and 28th set aside
 7     editorializingas to, quote, appears that a document                                7                  for you for the City ofWarrenemployees.
 8     was changed. You dont know, and I dont know.                                       8                         MR. MUNGO: Oh, yeah. We need to finalize
 9     You're speculating, mischaracterizing, and                                          9                 that
10     editorializing. There'snot a questionon the table.                               10                          MR. ACHO: We will do that But for now 1
11            I ask that you give a questionto                                          11                   just - I'll tell you on the record we haveFebruary
12     Mr. Murray as opposedto making yourown general                                   12                   20,21, and 28 set aside for you.
13     statements.                                                                      13                          MR. MUNGO: Let me call Mr. Lazano in here
14   BY MR. MUNGO:                                                                      14                   because -
15   Q. He hasto do that, but focus on what I'm saying. Do                              15                          THE WITNESS: I have a surgical procedure
16     you see a difference?                                                            16                   for the morning -
17   A. Yes.                                                                            17                          MR. MUNGO: No, sir.
18   Q. And ifso, what does it appearthat differencewas                                 18                          MR. ACHO: These are for different
19     done to accomplish?                                                              19                   individuals related to the case.
20   A. It specifically identifies me as the coordinator. And                           20                         THE WITNESS: I thought you were talking
21      I think to the extent that I can look at both of                                21                   aboutrescheduling.
22      these, the language is pretty consistent except for                              22                        MR. ACHO: No. I'm not even goingto
23      that addition.                                                                   23                  attempt to dothat I'll reach outto Mr. Sharpe.
24   Q. So if we wereto compare Part C in Deposition Exhibit                             24                         MR. SHARPE: Thank you.
25     8 to Part C in Deposition ExhibitNumber4, whatwould                               25                         MR. MUNGO: I'm going to have Mr. Lazano


                                                               Page 110                                                                                 Page 112
 l     appearto be the differences there?                                                  l                 come in so we can schedule the rest ofthose. We're
 2   A. The difference would be that the Equal Employment                                  2                 offthe record.
 3     Opportunity officer is named in 4, is not named in                                  3                       (Off the record at 1:34 p.m.)
 4      Exhibit 8, C2.                                                                        4                    (Back on the record at 1:35 p.m.)
 5   Q. Okay. Notwithstanding, you've neverseen eitherone                                  5                       MR. MUNGO: Lefs go back on the record.
 6     ofthese documents, Deposition ExhibitNumber4 or 8,                                     6              Mr. Acho, I've got a question for you.
 7     even though you requestedthem; correct?                                             7                        MR. ACHO: Yes, sir.
 8   A. That's correct                                                                        8                     MR. MUNGO: Acho. I've got a question for
 9             MR. MUNGO: Okay. All right I think with                                        9              you, man.
10      that Mr. Acho -                                                                  10                         MR. ACHO: All right
11             MR. ACHO: All right                                                       11                         MR. MUNGO: Tell me, what is your reason
12             MR. MUNGO: I am done, sir.                                                12                  forneedingto continue Mr. Murray?
13             MR. ACHO: I thank you. I spoke to                                         13                         MR. ACHO: Counsel, I'm not going to get
14      Mr. Murray'sattorney, Mr. Sharpe, who is present.                                14                  into that here. We have an agreement with
15      And what we are going to do at this time is adjourn                              15                  Mr. Murray's attorney. 1will resetthe deposition
16      the deposition.                                                                  16                  with you.
17             I'm going to reserve my right to continue                                 17                         I've alreadyexplained to you the
18      our portion ofexamination ofMr. Murray at a mutually                             18                  rationale, and you told me the dep was going to be
19      convenient time which will be before the end ofthe                               19                  quick. It was not. I dont have enoughtime to
20      month. We'll do it very soon. We'll do it at                                     20                  finishthe questioning. So we will continue it on a
21      Mr. Sharpe'soffice in the Buhl Building. Because                                 21                  mutually convenient day very soon.
22      there isn't enough time for us today for me to                                   22                        MR. SHARPE: Let me say-
23      continuemy line ofquestioning.                                                   23                        MR. MUNGO: We only get seven hours with -
24              So with that, I will thank Mr. Murray for                                24                         MR. SHARPE: This is not -1 did not
25      his time today. Mr. Sharpe, I'll be in touch with you                            25                  notice this deposition. CertainlyMr. Acho and I
                                           Ttf^fn^i 1'riffThi t**rfmr* niin11* ***^   ifjdMMffiMMiftrciHni


                                                                                                                           28 (Pages 109 to 112)
                                  Carroll Court Reporting and Video
                                                                       586-468-2411
      Case 4:17-cv-11260-TGB-RSW ECF No. 108-3 filed 12/17/19                   PageID.10487   Page 31 of
                                            31

                                                           Gregory Murray
                                                          January 29, 2018

                                                          Page 113
       1    spoke about him making it convenient for me and my
       2    client. I'm fine with that. But I'm not calling the
       3    shots though in terms of-
       4            MR. ACHO: No, I understand that.
       5            MR. SHARPE: Yeah.
       6            MR. ACHO: There is a time limit pursuant
       7    to the court rule.
       8            MR. SHARPE: Sure.
       9            MR. ACHO: I understand that. And much of
      10    it has been exhausted. But 1do have a right to ask
      11    some follow-up questions, and we'll do that. We just
      12    don't have the time today.
      13            MR. SHARPE: Sure.
      14           MR. ACHO: So I promise within the next
      15    4S hours, I will reach out to Mr. Sharpe and
      16    Mr. Mungo,and we will reset a date and time
      17    convenientfor Mr. Murray. And we plan on wrappingit
      18    up in short order. Thank you.
      19           MR.MUNGO: Okay.
      20           (The deposition was adjourned at 1:36 p.m.
      21        Signatureof the witness was not requested by
      22        counsel for the respective parties hereto.)
      23

      24

      25




                                                           Page 114
       1                 CERTIFICATE
       2   STATE OF MICHIGAN
       3   COUNTY OF MACOMB
       4

       5             I. MAUREEN COLLIER, a Notary Public in
       6     and for the above county and state, do hereby certify
       7     that this deposition was taken before me at the time
       8     and place hereinbeforeset forth; that the witness was
       9
             by me first duly sworn to testify to the truth: that
      10     this is a true, full and correct transcript of my
      11     stenographic notes so taken; and that I am not
      12     related, nor of counsel to either party, nor
      13     interested in die event of this cause.
      14

      15

      16
      17

      16

      IS

      20               pf<U*^^~ (r^fi*^—              "3QSSKj
      21             MAUREEN COLLIER, CSR-7422
      22             Notary Public
      23             Macomb County, Michigan
      24             My commission expires: February 9, 2021
      25


r*f
                                                                               29 (Pages 113 to 114
                                        Carroll Court Reporting and Video
                                                                586-468-2411
